Exhibit 10.28

 

LEASE

 

BY AND BETWEEN

 

525 Almanor LLC,

a California limited liability company

 

as Landlord

 

and

 

Blue Coat Systems, Inc.,

a Delaware corporation

 

as Tenant

 

March 9, 2004

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE


--------------------------------------------------------------------------------

ARTICLE 1  REFERENCE

   1

1.1  References

   1

ARTICLE 2  LEASED PREMISES, TERM AND POSSESSION

   3

2.1  Demise Of Leased Premises

   3

2.2  Right To Use Outside Areas

   3

2.3  Lease Commencement Date And Lease Term

   3

2.4  Delivery Of Possession

   3

2.5  Performance Of Improvement Work; Acceptance Of Possession

   3

2.6  Surrender Of Possession

   3

ARTICLE 3  RENT, LATE CHARGES AND SECURITY DEPOSITS

   4

3.1  Base Monthly Rent

   4

3.2  Additional Rent

   4

3.3  Year-End Adjustments

   4

3.4  Late Charge, And Interest On Rent In Default

   5

3.5  Payment Of Rent

   5

3.6  Prepaid Rent

   5

3.7  Security Deposit

   5

ARTICLE 4 USE OF LEASED PREMISES AND OUTSIDE AREA

   6

4.1  Permitted Use

   6

4.2  General Limitations On Use

   6

4.3  Noise And Emissions

   6

4.4  Trash Disposal

   6

4.5  Parking

   6

4.6  Signs

   6

4.7  Compliance With Laws And Restrictions

   7

4.8  Compliance With Insurance Requirements

   7

4.9  Landlord’s Right To Enter

   7

4.10  Use Of Outside Areas

   7

4.11  Environmental Protection

   7

4.12  Rules And Regulations

   9

4.13  Reservations

   9

ARTICLE 5  REPAIRS, MAINTENANCE, SERVICES AND UTILITIES

   9

5.1  Repair And Maintenance

   9

5.2  Utilities

   9

5.3  Security

   9

5.4  Energy And Resource Consumption

   10

5.5  Limitation Of Landlord’s Liability

   10

ARTICLE 6  ALTERATIONS AND IMPROVEMENTS

   10

6.1  By Tenant

   10

6.2  Ownership Of Improvements

   10

6.3  Alterations Required By Law

   11

6.4  Liens

   11

ARTICLE 7  ASSIGNMENT AND SUBLETTING BY TENANT

   11

7.1  By Tenant

   11

7.2  Merger, Reorganization, or Sale of Assets

   11

7.3  Landlord’s Election

   12

7.4  Conditions To Landlord’s Consent

   12

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

     PAGE


--------------------------------------------------------------------------------

7.5  Assignment Consideration And Excess Rentals Defined

   13

7.6  Payments.

   13

7.7  Good Faith

   13

7.8  Effect Of Landlord’s Consent

   13

ARTICLE 8  LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY

   13

8.1  Limitation On Landlord’s Liability And Release

   13

8.2  Tenant’s Indemnification Of Landlord

   14

ARTICLE 9  INSURANCE

   14

9.1  Tenant’s Insurance

   14

9.2   Landlord’s Insurance

   15

9.3  Mutual Waiver Of Subrogation

   15

ARTICLE 10  DAMAGE TO LEASED PREMISES

   15

10.1  Landlord’s Duty To Restore

   15

10.2  Insurance Proceeds

   15

10.3  Landlord’s Right To Terminate

   16

10.4  Tenant’s Right To Terminate

   16

10.5  Tenant’s Waiver

   16

10.6  Abatement Of Rent

   16

ARTICLE 11  CONDEMNATION

   16

11.1  Tenant’s Right To Terminate

   16

11.2  Landlord’s Right To Terminate

   16

11.3  Restoration

   16

11.4  Temporary Taking

   17

11.5  Division Of Condemnation Award

   17

11.6  Abatement Of Rent

   17

11.7  Taking Defined

   17

ARTICLE 12  DEFAULT AND REMEDIES

   17

12.1  Events Of Tenant’s Default

   17

12.2  Landlord’s Remedies

   18

12.3  Landlord’s Default And Tenant’s Remedies

   19

12.4  Limitation Of Tenant’s Recourse

   19

12.5  Tenant’s Waiver

   19

ARTICLE 13  GENERAL PROVISIONS

   20

13.1  Taxes On Tenant’s Property

   20

13.2  Holding Over

   20

13.3  Subordination To Mortgages

   20

13.4  Tenant’s Attornment Upon Foreclosure

   20

13.5  Mortgagee Protection

   21

13.6  Estoppel Certificate

   21

13.7  Tenant’s Financial Information

   21

13.8  Transfer By Landlord

   21

13.9  Force Majeure

   21

13.10  Notices

   21

13.11  Attorneys’ Fees

   22

13.12  Definitions

   22

13.13  General Waivers

   23

13.14  Miscellaneous

   23

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

     PAGE


--------------------------------------------------------------------------------

ARTICLE 14  CORPORATE AUTHORITY BROKERS AND ENTIRE AGREEMENT

   24

14.1  Corporate Authority

   24

14.2  Brokerage Commissions

   24

14.3  Entire Agreement

   24

14.4  Landlord’s Representations

   24

ARTICLE 16  TELEPHONE SERVICE

   24

 

iii



--------------------------------------------------------------------------------

LEASE

 

THIS LEASE, dated March 9, 2004 for reference purposes only, is made by and
between 525 ALMANOR LLC, a California limited liability company (“Landlord”) and
BLUE COAT SYSTEMS, INC., a Delaware corporation (“Tenant”), to be effective and
binding upon the parties as of the date the last of the designated signatories
to this Lease shall have executed this Lease (the “Effective Date of this
Lease”).

 

ARTICLE 1

 

REFERENCE

 

1.1 References. All references in this Lease (subject to any further
clarifications contained in this Lease) to the following terms shall have the
following meaning or refer to the respective address, person, date, time period,
amount, percentage, calendar year or fiscal year as below set forth:

 

Tenant’s Address for Notice:

  Blue Coat Systems, Inc.     650 Almanor Avenue     Sunnyvale, California 94085
    Attn: Bob Verheecke     With a copy to:     Hopkins & Carley, a Law
Corporation     70 S. First Street     San Jose, CA 95113-2406     Attn: Julie
A. Frambach, Esq.      

Tenant’s Representative:

         

Landlord’s Address for Notices:

  c/o Menlo Equities LLC     490 California Avenue     4th Floor     Palo Alto,
California 94306

Landlord’s Representative:

  Henry Bullock/Richard Holmstrom

Phone Number:

  (650) 326-9300

Intended Commencement Date:

  The earlier of (i) Tenant’s occupancy of the Leased Premises or (ii) April 1,
2004, provided Landlord has delivered possession of the Leased Premises to
Tenant by that date.

Intended Term:

  Approximately seventeen (17) months.

Lease Expiration Date:

  August 31, 2005

First Month’s Prepaid Rent:

  $8,215.20, plus one month’s estimated Property Operating Expenses of $6,455.00

Tenant’s Security Deposit:

  $8,215.20

Late Charge Amount:

  Five Percent (5%) of the Delinquent Amount.

Tenant’s Required Liability

Coverage:

  $5,000,000 Combined Single Limit

Broker(s):

  CPS and Colliers International

Property:

  That certain real property situated in the City of Sunnyvale, County of Santa
Clara, State of California, as presently improved with one building, which real
property is shown on the Site Plan attached hereto as Exhibit “A”.

Building:

  That certain building on the Property in which the Leased Premises are located
commonly known as 521 Almanor Avenue (the “Building”) which Building is shown
outlined on Exhibit “A” hereto.

 

1



--------------------------------------------------------------------------------

Outside Areas:

  The “Outside Areas” shall mean all areas on the Property which are located
outside the Building, such as pedestrian walkways, parking areas, landscaped
areas, open areas and enclosed trash disposal areas.

Leased Premises:

  Certain interior space within the Building consisting of approximately 29,340
square feet and, for purposes of this Lease, agreed to contain said number of
square feet as shown on Exhibit “B” hereto.

Tenant’s Expense Share:

  The term “Tenant’s Expense Share” shall mean the percentage obtained by
dividing the rentable square footage of the Leased Premises at the time of
calculation by the rentable square footage of all buildings located on the
Property at the time of calculation. Such percentage is currently 34%. In the
event that any portion of the Property is sold by Landlord, or the rentable
square footage of the Leased Premises or the Property is otherwise changed,
Tenant’s Expense Share shall be recalculated to equal the percentage described
in the first sentence of this paragraph, so that the aggregate Tenant’s Expense
Share of all tenants of the Property shall equal 100%. Tenant’s Expense Share is
subject to adjustment as set forth in Paragraphs 13.12(b) and 13.12 (c).

Base Monthly Rent:

  The term “Base Monthly Rent” throughout the Term shall be $8,215.20.

Permitted Use:

  General office, engineering and sales purpose and related legal uses.

Parking Spaces:

  One Hundred Six (106) parking spaces of which approximately eight (8) will be
marked as reserved spaces in the area shown on Exhibit “E”, subject to the
provisions of Section 4.5 herein.

Exhibits:

  The term “Exhibits” shall mean the Exhibits of this Lease which are described
as follows:     Exhibit “A” - Site Plan showing the Property and delineating the
Building in which the Leased Premises are located.     Exhibit “B”– Floor Plan
showing the Building and delineating the Leased Premises within the Building.  
  Exhibit “C” – Sample of Subordination, Nondisturbance and Attornment
Provisions     Exhibit “D” – Form of Tenant Estoppel Certificate     Exhibit “E”
– Reserved Parking Location

 

2



--------------------------------------------------------------------------------

ARTICLE 2

 

LEASED PREMISES, TERM AND POSSESSION

 

2.1 Demise Of Leased Premises. Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord for Tenant’s own use in the conduct of Tenant’s
business and not for purposes of speculating in real estate, for the Lease Term
and upon the terms and subject to the conditions of this Lease, that certain
interior space described in Article 1 as the Leased Premises, reserving and
excepting to Landlord the right to fifty percent (50%) of all assignment
consideration and excess rentals as provided in Article 7 below. Tenant’s lease
of the Leased Premises, together with the appurtenant right to use the Outside
Areas as described in Paragraph 2.2 below, shall be conditioned upon and be
subject to the continuing compliance by Tenant with (i) all the terms and
conditions of this Lease, (ii) all Laws and Restrictions governing the use or
occupancy of the Leased Premises and the Property, (iii) all easements and other
matters now of public record respecting the use of the Leased Premises and
Property, and (iv) all reasonable and non-discriminatory rules and regulations
from time to time established by Landlord. Notwithstanding any provision of this
Lease to the contrary, Landlord hereby reserves to itself and its designees all
rights of access, use and occupancy of the Building roof, and Tenant shall have
no right of access, use or occupancy of the Building roof except (if at all) to
the extent required in order to enable Tenant to perform Tenant’s maintenance
and repair obligations pursuant to this Lease.

 

2.2 Right To Use Outside Areas. As an appurtenant right to Tenant’s right to the
use and occupancy of the Leased Premises, Tenant shall have the right to use the
Outside Areas in conjunction with its use of the Leased Premises solely for the
purposes for which they were designated and intended and for no other purposes
whatsoever. Tenant’s right to so use the Outside Areas shall be subject to the
limitations on such use as set forth in Article 1 and shall terminate
concurrently with any termination of this Lease.

 

2.3 Lease Commencement Date And Lease Term. Subject to Paragraph 2.4 below, the
term of this Lease shall begin, and the Lease Commencement Date shall be deemed
to have occurred, on the Intended Commencement Date, as set forth in Article 1
(the “Lease Commencement Date”). The term of this Lease shall in all events end
on the Lease Expiration Date (as set forth in Article 1). The Lease Term shall
be that period of time commencing on the Lease Commencement Date and ending on
the Lease Expiration Date (the “Lease Term”).

 

2.4 Delivery Of Possession. Landlord shall deliver to Tenant possession of the
Leased Premises on or before the Intended Commencement Date. If Landlord is
unable to so deliver possession of the Leased Premises to Tenant in the agreed
condition on or before the Intended Commencement Date, Landlord shall not be in
default under this lease, nor shall this Lease be void, voidable or cancelable
by Tenant until the lapse of sixty (90) days after the Intended Commencement
Date (the “delivery grace period”). Additionally, the delivery grace period
above set forth shall be extended for such number of days as Landlord may be
delayed in delivering possession of the Leased Premises to Tenant by reason of
Force Majeure or the action or inaction of Tenant. If Landlord is unable to
deliver possession of the Leased Premises in the agreed condition to Tenant
within the described delivery grace period (including any extension thereof by
reason of Force Majeure or the actions or inactions of Tenant), then Tenant’s
sole remedy shall be to terminate this Lease by written notice delivered to
Landlord within ten days after the expiration of the delivery grace period (as
extended, if applicable), and in no event shall Landlord be liable in damages to
Tenant for such delay. Tenant may not terminate this Lease at any time after the
date Landlord notifies Tenant that the Leased Premises have been put into the
agreed condition and are available for delivery to Tenant, unless Landlord’s
notice is not given in good faith. Tenant may enter the Leased Premises prior to
the Commencement Date to install furniture, equipment, cabling and fixtures.
Such entries shall be subject to the provisions of this Lease, except that the
obligation to pay rent shall commence as of the Commencement Date.

 

2.5 Performance Of Improvement Work; Acceptance Of Possession. Landlord
represents and warrants to Tenant that as of the Lease Commencement Date, the
Leased Premises, including any tenant improvements therein, and the Outside
Areas comply in all material respects with all Laws as in effect on the Lease
Commencement Date. Prior to the Lease Commencement Date,    .Landlord agrees to
deliver the Leased Premises in “broom-clean” condition with the roof surface and
all existing plumbing, lighting, heating, ventilating and air conditioning
systems within the Leased Premises in good and working order. Landlord shall
construct within the Leased Premises a demountable partition demising wall with
double doors. Landlord shall not otherwise be required to construct or install
any tenant improvements or alterations prior to the Lease Commencement Date.
Other than the foregoing, Tenant is accepting the Leased Premises in its current
condition, AS IS and WITH ALL FAULTS. It is agreed that by accepting possession
of the Leased Premises, Tenant formally accepts same and acknowledges that the
Leased Premises are in the condition called for hereunder, subject to normal
punchlist items specified by Tenant to Landlord in writing within ten (10) days
of such occupancy.

 

2.6 Surrender Of Possession. Immediately prior to the expiration or upon the
sooner termination of this Lease, Tenant shall remove all of Tenant’s signs from
the exterior of the Building and shall remove all of Tenant’s equipment
(excluding telecommunications wiring and cabling), trade fixtures, furniture,
supplies, wall decorations and other personal property from within the Leased
Premises, the Building and the Outside Areas, and shall vacate and surrender the
Leased Premises, the Building, the Outside Areas and the Property to Landlord in
the same condition, broom clean, as existed at the Lease Commencement Date,
reasonable wear and tear damage by casualty and condemnation excepted. Tenant
shall repair all damage to the Leased Premises, the exterior of the Building and
the Outside Areas caused by Tenant’s removal of Tenant’s property. Tenant shall,
with respect to telecommunications wiring and cabling, leave the same in good
condition and repair and labeled and/or coded sufficiently so that Landlord can
readily determine the origin, destination and function of the wires and cables.
Tenant shall patch and refinish, to Landlord’s reasonable satisfaction, all
penetrations made by Tenant or its employees to the floor, walls or ceiling of
the Leased Premises, whether such penetrations were made with

 

3



--------------------------------------------------------------------------------

Landlord’s approval or not. Tenant shall repair or replace all stained or
damaged ceiling tiles, wall coverings and floor coverings to the reasonable
satisfaction of Landlord to the extent stained or damaged by Tenant.
Additionally, to the extent that Landlord shall have notified Tenant in writing
at the time the installation of improvements were completed that it desired to
have certain improvements made by Tenant or at the request of Tenant removed at
the expiration or sooner termination of the Lease, Tenant shall, upon the
expiration or sooner termination of the Lease, remove any such improvements
constructed or installed by or on behalf of Tenant and repair all damage caused
by such removal. If the Leased Premises, the Building, the Outside Areas and the
Property are not surrendered to Landlord in the condition required by this
paragraph at the expiration or sooner termination of this Lease, Landlord may at
Tenant’s expense, so remove Tenant’s signs, property and/or improvements not so
removed and make such repairs and replacements not so made or hire, at Tenant’s
expense, independent contractors to perform such work. Tenant shall be liable to
Landlord for all costs incurred by Landlord in returning the Leased Premises,
the Building and the Outside Areas to the required condition, together with
interest on all costs so incurred from the date paid by Landlord at the then
maximum rate of interest not prohibited or made usurious by law until paid.
Tenant shall pay to Landlord the amount of all costs so incurred plus such
interest thereon, within ten (10) days of Landlord’s billing Tenant for same.
Tenant shall indemnify Landlord against loss or liability resulting from delay
by Tenant in surrendering the Leased Premises, including, without limitation,
any claims made by any succeeding Tenant or any losses to Landlord with respect
to lost opportunities to lease to succeeding tenants.

 

ARTICLE 3

 

RENT, LATE CHARGES AND SECURITY DEPOSITS

 

3.1 Base Monthly Rent. Commencing on the Lease Commencement Date (as determined
pursuant to Paragraph 2.3 above) and continuing throughout the Lease Term,
Tenant shall pay to Landlord, without prior demand therefor, in advance on the
first day of each calendar month, the amount set forth as “Base Monthly Rent” in
Article 1 (the “Base Monthly Rent”).

 

3.2 Additional Rent. Commencing on the Lease Commencement Date (as determined
pursuant to Paragraph 2.3 above) and continuing throughout the Lease Term, in
addition to the Base Monthly Rent and to the extent not required by Landlord to
be contracted for and paid directly by Tenant, Tenant shall pay to Landlord as
additional rent (the “Additional Rent”) the following amounts:

 

(a) An amount equal to all Property Operating Expenses (as defined in Article 13
but subject to the limitations set forth therein) incurred or to be incurred by
Landlord not to exceed $0.22 per sq. ft. per month, including management fees.
Payment shall be made by whichever of the following methods (or combination of
methods) is (are) from time to time designated by Landlord:

 

(i) Landlord may forward invoices or bills for such expenses to Tenant, and
Tenant shall, no later than thirty (30) days prior to the due date, pay such
invoices or bills and deliver satisfactory evidence of such payment to Landlord,
and/or

 

(ii) Landlord may bill to Tenant, on a periodic basis not more frequently than
monthly, the amount of such expenses (or group of expenses) as paid or incurred
by Landlord, and Tenant shall pay to Landlord the amount of such expenses within
ten days after receipt of a written bill therefor from Landlord, and/or

 

(iii) Landlord may deliver to Tenant Landlord’s reasonable estimate of any given
expense (such as Landlord’s Insurance Costs or Real Property Taxes), or group of
expenses, which it anticipates will be paid or incurred for the ensuing calendar
or fiscal year, as Landlord may determine, and Tenant shall pay to Landlord an
amount equal to the estimated amount of such expenses for such year in equal
monthly installments during such year with the installments of Base Monthly
Rent. Landlord reserves the right to revise such estimate from time to time.

 

Landlord reserves the right to change from time to time the methods of billing
Tenant for any given expense or group of expenses or the periodic basis on which
such expenses are billed.

 

(b) Landlord’s share of the consideration received by Tenant upon certain
assignments and sublettings as required by Article 7.

 

(c) Any legal fees and costs that Tenant is obligated to pay or reimburse to
Landlord pursuant to Article 13; and

 

(d) Any other charges or reimbursements due Landlord from Tenant pursuant to the
terms of this Lease.

 

Notwithstanding the foregoing, Landlord may elect by written notice to Tenant to
have Tenant pay Real Property Taxes or any portion thereof directly to the
applicable taxing authority, in which case Tenant shall make such payments and
deliver satisfactory evidence of payment to Landlord no later than ten (10) days
before such Real Property Taxes become delinquent. In the event Tenant is
responsible to pay taxes directly, Landlord shall have no obligation to make
such payments, whether or not Landlord receives evidence of payment from Tenant,
and Tenant shall in all cases be responsible for any fines, penalties, interest
and damages for late payment.

 

3.3 Year-End Adjustments. If Landlord shall have elected to bill Tenant for the
Property Operating Expenses (or any group of such expenses) on an estimated
basis in accordance with the provisions of Paragraph 3.2(a)(iii) above, Landlord
shall furnish to Tenant within four months following the end of the applicable
calendar or fiscal year, as the case may be, a statement setting forth (i) the
amount of such expenses paid or incurred during the just ended

 

4



--------------------------------------------------------------------------------

calendar or fiscal year, as appropriate, and (ii) the amount that Tenant has
paid to Landlord for credit against such expenses for such period. If Tenant
shall have paid more than its obligation for such expenses for the stated
period, Landlord shall, at its election, either (i) credit the amount of such
overpayment toward the next ensuing payment or payments of Additional Rent that
would otherwise be due or (ii) refund in cash to Tenant the amount of such
overpayment. If such year-end statement shall show that Tenant did not pay its
obligation for such expenses in full, then Tenant shall pay to Landlord the
amount of such underpayment within thirty (30) days from Landlord’s billing of
same to Tenant. The provisions of this Paragraph shall survive the expiration or
sooner termination of this Lease.

 

3.4 Late Charge And Interest On Rent In Default. Tenant acknowledges that the
late payment by Tenant of any monthly installment of Base Monthly Rent or any
Additional Rent will cause Landlord to incur certain costs and expenses not
contemplated under this Lease, the exact amounts of which are extremely
difficult or impractical to fix. Such costs and expenses will include without
limitation, administration and collection costs and processing and accounting
expenses. Therefore, if any installment of Base Monthly Rent is not received by
Landlord from Tenant within five (5) calendar days after the same becomes due,
Tenant shall immediately pay to Landlord a late charge in an amount equal to the
amount set forth in Article 1 as the “Late Charge Amount,” and if any Additional
Rent is not received by Landlord when the same becomes due, Tenant shall
immediately pay to Landlord a late charge in an amount equal to 5% of the
Additional Rent not so paid. Landlord and Tenant agree that this late charge
represents a reasonable estimate of such costs and expenses and is fair
compensation to Landlord for the anticipated loss Landlord would suffer by
reason of Tenant’s failure to make timely payment. In no event shall this
provision for a late charge be deemed to grant to Tenant a grace period or
extension of time within which to pay any rental installment or prevent Landlord
from exercising any right or remedy available to Landlord upon Tenant’s failure
to pay each rental installment due under this Lease when due, including the
right to terminate this Lease. If any rent remains delinquent for a period in
excess of five (5) calendar days, then, in addition to such late charge, Tenant
shall pay to Landlord interest on any rent that is not so paid from said fifth
day at the then maximum rate of interest not prohibited or made usurious by Law
until paid.

 

3.5 Payment Of Rent. Except as specifically provided otherwise in this Lease,
all rent shall be paid in lawful money of the United States, without any
abatement, reduction or offset for any reason whatsoever, to Landlord at such
address as Landlord may designate from time to time. Tenant’s obligation to pay
Base Monthly Rent and all Additional Rent shall be appropriately prorated at the
commencement and expiration of the Lease Term. The failure by Tenant to pay any
Additional Rent as required pursuant to this Lease when due shall be treated the
same as a failure by Tenant to pay Base Monthly Rent when due, and Landlord
shall have the same rights and remedies against Tenant as Landlord would have
had Tenant failed to pay the Base Monthly Rent when due.

 

3.6 Prepaid Rent. Tenant shall, upon execution of this Lease, pay to Landlord
the amount set forth in Article 1 as “First Month’s Prepaid Rent” as prepayment
of rent for credit against the first payment of Base Monthly Rent and Additional
Rent due hereunder.

 

3.7 Security Deposit. Tenant has deposited or shall deposit concurrently with
Tenant’s execution of this Lease, with Landlord the amount set forth in Article
1 as the “Security Deposit” as security for the performance by Tenant of the
terms of this Lease to be performed by Tenant, and not as prepayment of rent.
Tenant hereby grants to Landlord a security interest in the Security Deposit,
including but not limited to replenishments thereof. Landlord may apply such
portion or portions of the Security Deposit as are reasonably necessary for the
following purposes: (i) to remedy any default by Tenant in the payment of Base
Monthly Rent or Additional Rent or a late charge or interest on defaulted rent,
or any other monetary payment obligation of Tenant under this Lease; (ii) to
repair damage to the Leased Premises, the Building or the Outside Areas caused
or permitted to occur by Tenant; (iii) to clean and restore and repair the
Leased Premises, the Building or the Outside Areas following their surrender to
Landlord if not surrendered in the condition required pursuant to the provisions
of Article 2, (iv) to remedy any other default of Tenant to the extent permitted
by Law including, without limitation, paying in full on Tenant’s behalf any sums
claimed by materialmen or contractors of Tenant to be owing to them by Tenant
for work done or improvements made at Tenant’s request to the Leased Premises,
and (v) to cover any other expense, loss or damage which Landlord may suffer due
to Tenant’s default. In this regard, Tenant hereby waives any restriction on the
uses to which the Security Deposit may be applied as contained in Section
1950.7(c) of the California Civil Code and/or any successor statute. In the
event the Security Deposit or any portion thereof is so used, Tenant shall pay
to Landlord, promptly upon demand, an amount in cash sufficient to restore the
Security Deposit to the full original sum. If Tenant fails to promptly restore
the Security Deposit and if Tenant shall have paid to Landlord any sums as “Last
Month’s Prepaid Rent,” Landlord may, in addition to any other remedy Landlord
may have under this Lease, reduce the amount of Tenant’s Last Month’s Prepaid
Rent by transferring all or portions of such Last Month’s Prepaid Rent to
Tenant’s Security Deposit until such Security Deposit is restored to the amount
set forth in Article 1. Landlord shall not be deemed a trustee of the Security
Deposit. Landlord may use the Security Deposit in Landlord’s ordinary business
and shall not be required to segregate it from Landlord’s general accounts.
Tenant shall not be entitled to any interest on the Security Deposit. If
Landlord transfers the Building or the Property during the Lease Term, Landlord
may pay the Security Deposit to any subsequent owner in conformity with the
provisions of Section 1950.7 of the California Civil Code and/or any successor
statute, in which event the transferring landlord shall be released from all
liability for the return of the Security Deposit. Tenant specifically grants to
Landlord (and Tenant hereby waives the provisions of California Civil Code
Section 1950.7 to the contrary) a period of ninety days following a surrender of
the Leased Premises by Tenant to Landlord within which to inspect the Leased
Premises, make required restorations and repairs, receive and verify workmen’s
billings therefor, and prepare a final accounting with respect to the Security
Deposit. In no event shall the Security Deposit or any portion thereof, be
considered prepaid rent.

 

5



--------------------------------------------------------------------------------

ARTICLE 4

 

USE OF LEASED PREMISES AND OUTSIDE AREA

 

4.1 Permitted Use. Tenant shall be entitled to use the Leased Premises solely
for the “Permitted Use” as set forth in Article 1 and for no other purpose
whatsoever. Tenant shall have the right to use the Outside Areas in conjunction
with its Permitted Use of the Leased Premises and in conjunction with other
tenants and Landlord, and solely for the purposes for which they were designed
and intended and for no other purposes whatsoever.

 

4.2 General Limitations On Use. Tenant shall not do or permit anything to be
done in or about the Leased Premises, the Building, the Outside Areas or the
Property which does or could (i) jeopardize the structural integrity of the
Building or (ii) cause damage to any part of the Leased Premises, the Building,
the Outside Areas or the Property. Tenant shall not operate any equipment within
the Leased Premises which does or could (A) injure, vibrate or shake the Leased
Premises or the Building, (B) damage, overload or impair the efficient operation
of any electrical, plumbing, heating, ventilating or air conditioning systems
within or servicing the Leased Premises or the Building, or (C) damage or impair
the efficient operation of the sprinkler system (if any) within or servicing the
Leased Premises or the Building. Tenant shall not install any equipment or
antennas on or make any penetrations of the exterior walls or roof of the
Building. Tenant shall not affix any equipment to or make any penetrations or
cuts _n the floor, ceiling, walls or roof of the Leased Premises. Tenant shall
not place any loads upon the floors, walls, ceiling or roof systems which could
endanger the structural integrity of the Building or damage its floors,
foundations or supporting structural components. Tenant shall not place any
explosive, flammable or harmful fluids or other waste materials in the drainage
systems of the Leased Premises, the Building, the Outside Areas or the Property.
Tenant shall not drain or discharge any fluids in the landscaped areas or across
the paved areas of the Property. Tenant shall not use any of the Outside Areas
for the storage of its materials, supplies, inventory or equipment and all such
materials, supplies, inventory or equipment shall at all times be stored within
the Leased Premises. Tenant shall not commit nor permit to be committed any
waste in or about the Leased Premises, the Building, the Outside Areas or the
Property.

 

4.3 Noise And Emissions. All noise generated by Tenant in its use of the Leased
Premises shall be confined or muffled so that it does not interfere with the
businesses of or annoy the occupants and/or users of adjacent properties. All
dust, fumes, odors and other emissions generated by Tenant’s use of the Leased
Premises shall be sufficiently dissipated in accordance with sound environmental
practice and exhausted from the Leased Premises in such a manner so as not to
interfere with the businesses of or annoy the occupants and/or users of adjacent
properties, or cause any damage to the Leased Premises, the Building, the
Outside Areas or the Property or any component part thereof or the property of
adjacent property owners.

 

4.4 Trash Disposal. Tenant shall provide trash bins or other adequate garbage
disposal facilities within the trash enclosure areas provided or permitted by
Landlord outside the Leased Premises sufficient for the interim disposal of all
of its trash, garbage and waste. All such trash, garbage and waste temporarily
stored in such areas shall be stored in such a manner so that it is not visible
from outside of such areas, and Tenant shall cause such trash, garbage and waste
to be regularly removed from the Property. Tenant shall keep the Leased Premises
and the Outside Areas in a clean, safe and neat condition free and clear of all
of Tenant’s trash, garbage, waste and/or boxes, pallets and containers
containing same at all times. Tenant shall directly contract for and pay for the
garbage removal.

 

4.5 Parking. Tenant shall be entitled to the number of parking spaces designated
in the Basic Lease Information, subject to all of the rules and regulations as
are promulgated by Landlord and to any restrictions or regulations at any time
imposed by Laws. All parking rights granted to Tenant in this Paragraph shall be
for the sole use of the employees and invitees of the named Tenant, and no
parking rights may be assigned or sublet to any other party. Landlord assumes no
responsibility for enforcing Tenant’s right to use any reserved space
exclusively. Tenant shall not, at any time, park or permit to be parked any
recreational vehicles, inoperative vehicles or equipment in the Outside Areas or
on any portion of the Property. Tenant agrees to assume responsibility for
compliance by its employees and invitees with the parking provisions contained
herein. If Tenant or its employees park any vehicle within the Property in
violation of these provisions, then Landlord may, upon prior written notice to
Tenant giving Tenant one (1) day (or any applicable statutory notice period, if
longer than one (1) day) to remove such vehicle(s), in addition to any other
remedies Landlord may have under this Lease, charge Tenant, as Additional Rent,
and Tenant agrees to pay, as Additional Rent, Fifty Dollars ($50) per day for
each day or partial day that each such vehicle is so parked within the Property.
Landlord reserves the right to grant easements and access rights to others for
use of the parking areas on the Property, provided that such grants do not
reduce parking and do not materially interfere with Tenant’s use of the parking
areas.

 

4.6 Signs. Tenant may, at its expense, install signage on the Building and on
the monument for the Building, subject to any municipal restrictions. Except as
set forth in the immediately preceding sentence, Tenant shall not place or
install on or within any portion of the Leased Premises, the exterior of the
Building, the Outside Areas or the Property any other sign, advertisement,
banner, placard, or picture which is visible from the exterior of the Leased
Premises without Landlord’s prior written consent which shall not be
unreasonably withheld. Tenant shall not place or install on or within any
portion of the Leased Premises, the exterior of the Building, the Outside Areas
or the Property any sign which is visible from the exterior of the Leased
Premises until Landlord shall have approved in writing and in its sole
discretion the location, size, content, design, method of attachment and
material to be used in the making of such sign; provided, however, that so long
as such signs are normal and customary business directional or identification
signs within the Building, Tenant shall not be required to obtain Landlord’s
approval. Any sign, once approved by Landlord, shall be installed at Tenant’s
sole cost and expense and only in strict compliance with Landlord’s approval and
any applicable Laws and Restrictions, using a person approved by Landlord to
install same. Landlord may remove any signs (which have not been approved in
writing by Landlord),

 

6



--------------------------------------------------------------------------------

advertisements, banners, placards or pictures so placed by Tenant on or within
the Leased Premises, the exterior of the Building, the Outside Areas or the
Property and charge to Tenant the cost of such removal, together with any costs
incurred by Landlord to repair any damage caused thereby, including any cost
incurred to restore the surface upon which such sign was so affixed) to its
original condition. Tenant shall remove all of Tenant’s signs, repair any damage
caused thereby, and restore the surface upon which the sign was affixed to its
original condition, all to Landlord’s reasonable satisfaction, upon the
termination of this Lease.

 

4.7 Compliance With Laws And Restrictions. Tenant shall abide by and shall
promptly observe and comply with, at its sole cost and expense, all Laws and
Restrictions respecting the use and occupancy of the Leased Premises, the
Building, the Outside Areas or the Property including, without limitation, Title
24, building codes, the Americans with Disabilities Act and the rules and
regulations promulgated thereunder, and all Laws governing the use and or
disposal of hazardous materials, and shall defend with competent counsel,
indemnify and hold Landlord harmless from any claims, damages or liability
resulting from Tenant’s failure to so abide, observe, or comply. Tenant’s
obligations hereunder shall survive the expiration or sooner termination of this
Lease. Tenant’s obligations under this Paragraph shall not include any
obligation to make any alterations except at provided in Paragraph 6.3 below

 

4.8 Compliance With Insurance Requirements. With respect to any insurance
policies required or permitted to be carried by Landlord in accordance with the
provisions of this Lease, Tenant shall not conduct nor permit any other person
to conduct any activities nor keep, store or use (or allow any other person to
keep, store or use) any item or thing within the Leased Premises, the Building,
the Outside Areas or the Property which (i) is prohibited under the terms of any
such policies, (ii) could result in the termination of the coverage afforded
under any of such policies, (iii) could give to the insurance carrier the right
to cancel any of such policies, or (iv) could cause an increase in the rates
(over standard rates) charged for the coverage afforded under any of such
policies. Tenant shall comply with all requirements of any insurance company,
insurance underwriter, or Board of Fire Underwriters which are necessary to
maintain, at standard rates, the insurance coverages carried by either Landlord
or Tenant pursuant to this Lease.

 

4.9 Landlord’s Right To Enter. Landlord and its agents shall have the right to
enter the Leased Premises during normal business hours after giving Tenant not
less than twenty-four (24) hours prior written notice and subject to Tenant’s
reasonable security measures for the purpose of (i) inspecting the same; (ii)
showing the Leased Premises to prospective purchasers, mortgagees or tenants
during the last six (6) months of the term; (iii) making necessary alterations,
additions or repairs; and (iv) performing any of Tenant’s obligations when
Tenant has failed to do so. Landlord shall have the right to enter the Leased
Premises during normal business hours (or as otherwise agreed), subject to
Tenant’s reasonable security measures, for purposes of supplying any maintenance
or services agreed to be supplied by Landlord. Landlord shall have the right to
enter the Outside Areas during normal business hours for purposes of (i)
inspecting the exterior of the Building and the Outside Areas; (ii) posting
notices of nonresponsibility (and for such purposes Tenant shall provide
Landlord at least thirty days’ prior written notice of any work to be performed
on the Leased Premises); and (iii) supplying any services to be provided by
Landlord. Any entry into the Leased Premises or the Outside Areas obtained by
Landlord in accordance with this paragraph shall not under any circumstances be
construed or deemed to be a forcible or unlawful entry into, or a detainer of,
the Leased Premises, or an eviction, actual or constructive of Tenant from the
Leased Premises or any portion thereof.

 

4.l0 Use Of Outside Areas. Tenant, in its use of the Outside Areas, shall at all
times keep the Outside Areas in a safe condition free and clear of all
materials, equipment, debris, trash (except within existing enclosed trash
areas), inoperable vehicles, and other items which are not specifically
permitted by Landlord to be stored or located thereon by Tenant. If in the
opinion of Landlord, unauthorized persons are using any of the Outside Areas by
reason of, or under claim of, the express or implied authority or consent of
Tenant, then Tenant, upon demand of Landlord, shall restrain, to the fullest
extent then allowed by Law, such unauthorized use, and shall initiate such
appropriate proceedings as may be required to so restrain such use. Landlord
reserves the right to grant easements and access rights to others for use of the
Outside Areas and shall not be liable to Tenant for any diminution in Tenant’s
right to use the Outside Areas as a result.

 

4.11 Environmental Protection. Tenant’s obligations under this Paragraph 4.11
shall survive the expiration or termination of this Lease.

 

(a) As used herein, the term “Hazardous Materials” shall mean any toxic or
hazardous substance, material or waste or any pollutant or infectious or
radioactive material, including but not limited to those substances, materials
or wastes regulated now or in the future under any of the following statutes or
regulations and any and all of those substances included within the definitions
of “hazardous substances,” “hazardous materials,” “hazardous waste,” “hazardous
chemical substance or mixture,” “imminently hazardous chemical substance or
mixture,” “toxic substances.” “hazardous air pollutant,” “toxic pollutant,” or
“solid waste” in the (a) Comprehensive Environmental Response, Compensation and
Liability Act of 1990 (“CERCLA” or “Superfund”), as amended by the Superfund
Amendments and Reauthorization Act of 1986 (“SARA”), 42 U.S.C. § 9601 et seq.,
(b) Resource Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. § 6901 et
seq., (c) Federal Water Pollution Control Act (“FSPCA”), 33 U.S.C. § 1251 et
seq., (d) Clean Air Act (“CAA”), 42 U.S.C. § 7401 et seq., (e) Toxic Substances
Control Act (“TSCA”), 14 U.S.C. § 2601 et seq., (f) Hazardous Materials
Transportation Act, 49 U.S.C. § 1801, et seq., (g) Carpenter-Presley-Tanner
Hazardous Substance Account Act (“California Superfund”), Cal. Health & Safety
Code § 25300 et seq., (h) California Hazardous Waste Control Act, Cal. Health &
Safety code § 25100 et seq., (i) Porter-Cologne Water Quality Control Act
(“Porter-Cologne Act”), Cal. Water Code § 13000 et seq., (j) Hazardous Waste
Disposal Land Use Law, Cal. Health & Safety codes §25220 et seq., (k) Safe
Drinking Water and Toxic Enforcement Act of 1986 (“Proposition 65”), Cal. Health
& Safety code § 25249.5 et seq., (1) Hazardous Substances Underground Storage
Tank Law, Cal. Health & Safety code § 25280 et seq., (m) Air Resources Law, Cal.
Health &

 

7



--------------------------------------------------------------------------------

Safety Code § 39000 et seq., and (n) regulations promulgated pursuant to said
laws or any replacement thereof, or as similar terms are defined in the federal,
state and local laws, statutes, regulations, orders or rules. Hazardous
Materials shall also mean any and all other biohazardous wastes and substances,
materials and wastes which are, or in the future become, regulated under
applicable Laws for the protection of health or the environment, or which are
classified as hazardous or toxic substances, materials or wastes, pollutants or
contaminants, as defined, listed or regulated by any federal, state or local
law, regulation or order or by common law decision, including, without
limitation, (i) trichloroethylene, tetrachloroethylene, perchloroethylene and
other chlorinated solvents, (ii) any petroleum products or fractions thereof,
(iii) asbestos, (iv) polychlorinated biphenyls, (v) flammable explosives, (vi)
urea formaldehyde, (vii) radioactive materials and waste, and (viii) materials
and wastes that are harmful to or may threaten human health, ecology or the
environment.

 

(b) Notwithstanding anything to the contrary in this Lease, Tenant, at its sole
cost, shall comply with all Laws relating to the storage, use and disposal of
Hazardous Materials; provided, however, that Tenant shall not be responsible for
contamination of the Leased Premises by Hazardous Materials existing as of the
date the Leased Premises are delivered to Tenant or Hazardous Materials
migrating from adjacent properties (whether before or after the Lease
Commencement Date) unless caused by Tenant. Tenant shall not store, use or
dispose of any Hazardous Materials except for those Hazardous Materials listed
in a Hazardous Materials management plan (”HMMP”) which Tenant shall deliver to
Landlord upon execution of this Lease and update at least annually with Landlord
(“Permitted Materials”) which may be used, stored and disposed of provided (i)
such Permitted Materials are used, stored, transported, and disposed of in
strict compliance with applicable laws, (ii) such Permitted Materials shall be
limited to the materials listed on and may be used only in the quantities
specified in the HMMP, and (iii) Tenant shall provide Landlord with copies of
all material safety data sheets and other documentation required under
applicable Laws in connection with Tenant’s use of Permitted Materials as and
when such documentation is provided to any regulatory authority having
jurisdiction. In no event shall Tenant cause or permit to be discharged into the
plumbing or sewage system of the Building or onto the land underlying or
adjacent to the Building any Hazardous Materials. Tenant shall be solely
responsible for and shall defend, indemnify, and hold Landlord and its agents
harmless from and against all claims, costs and liabilities, including
attorneys’ fees and costs, arising out of or in connection with Tenant’s
storage, use and/or disposal of Hazardous Materials. If the presence of
Hazardous Materials on the Leased Premises caused or permitted by Tenant results
in contamination or deterioration of water or soil, then Tenant shall promptly
take any and all action necessary to clean up such contamination, but the
foregoing shall in no event be deemed to constitute permission by Landlord to
allow the presence of such Hazardous Materials. At any time prior to the
expiration of the Lease Term if Tenant has a reasonable basis to suspect that
there has been any release or the presence of Hazardous Materials in the ground
or ground water on the Leased Premises which did not exist upon commencement of
the Lease Term, Tenant shall have the right to conduct appropriate tests of
water and soil and to deliver to Landlord the results of such tests to
demonstrate that no contamination in excess of permitted levels has occurred as
a result of Tenant’s use of the Leased Premises. Tenant shall further be solely
responsible for, and shall defend, indemnify, and hold Landlord and its agents
harmless from and against all claims, costs and liabilities, including
attorneys’ fees and costs, arising out of or in connection with any removal,
cleanup and restoration work and materials required hereunder to return the
Leased Premises and any other property of whatever nature to their condition
existing prior to the appearance of the Hazardous Materials.

 

(c) Upon termination or expiration of the Lease Term, Tenant at its sole expense
shall cause all Hazardous Materials placed in or about the Leased Premises, the
Building and/or the Property by Tenant, its agents, contractors, or invitees,
and all installations (whether interior or exterior) made by or on behalf of
Tenant relating to the storage, use, disposal or transportation of Hazardous
Materials to be removed from the property and transported for use, storage or
disposal in accordance and compliance with all Laws and other requirements
respecting Hazardous Materials used or permitted to be used by Tenant. Tenant
shall apply for and shall obtain from all appropriate regulatory authorities
(including any applicable fire department or regional water quality control
board) all permits, approvals and clearances necessary for the closure of the
Property and shall take all other actions as may be required to complete the
closure of the Building and the Property. In addition, prior to vacating the
Leased Premises, Tenant shall undertake and submit to Landlord an environmental
site assessment from an environmental consulting company reasonably acceptable
to Landlord which site assessment shall evidence Tenant’s compliance with this
Paragraph 4.11.

 

(d) At any time prior to expiration of the Lease Term, subject to reasonable
prior notice (not less than forty-eight (48) hours) and Tenant’s reasonable
security requirements and provided such activities do not unreasonably interfere
with the conduct of Tenant’s business at the Leased Premises, Landlord shall
have the right to enter in and upon the Property, Building and Leased Premises
in order to conduct appropriate tests of water and soil to determine whether
levels of any Hazardous Materials in excess of legally permissible levels has
occurred as a result of Tenant’s use thereof. Landlord shall furnish copies of
all such test results and reports to Tenant and, at Tenant’s option and cost,
shall permit split sampling for testing and analysis by Tenant. Such testing
shall be at Tenant’s expense if Landlord has a reasonable basis for suspecting
and confirms the presence of Hazardous Materials in the soil or surface or
ground water in, on, under, or about the Property, the Building or the Leased
Premises, which has been caused by or resulted from the activities of Tenant,
its agents, contractors, or invitees.

 

(e) Landlord may voluntarily cooperate in a reasonable manner with the efforts
of all governmental agencies in reducing actual or potential environmental
damage. Tenant shall not be entitled to terminate this Lease or to any reduction
in or abatement of rent by reason of such voluntary cooperation, nor for any
required compliance. Tenant agrees at all times to cooperate fully with the
requirements and recommendations of governmental agencies regulating, or
otherwise involved in, the protection of the environment.

 

(f) Landlord hereby represents and warrants to Tenant that, to the best of
Landlord’s knowledge, as of the date of this Lease, the condition of the
Property with respect to Hazardous Materials complies with applicable Laws.

 

8



--------------------------------------------------------------------------------

Landlord shall indemnify, hold harmless and defend Tenant from and against any
claim, liability, obligation, cost or expense arising as a result of a breach of
the foregoing warranty.

 

4.12 Rules And Regulations. Landlord shall have the right from time to time to
establish reasonable and non-discriminatory rules and regulations and/or
amendments or additions thereto respecting the use of the Leased Premises and
the Outside Areas for the care and orderly management of the Property. Upon
delivery to Tenant of a copy of such rules and regulations or any amendments or
additions thereto, Tenant shall comply with such rules and regulations. A
violation by Tenant of any of such rules and regulations shall constitute a
default by Tenant under this Lease. If there is a conflict between the rules and
regulations and any of the provisions of this Lease, the provisions of this
Lease shall prevail. Landlord shall not be responsible or liable to Tenant for
the violation of such rules and regulations by any other tenant of the Property.

 

4.13 Reservations. Landlord reserves the right from time to time to grant,
without the consent or joinder of Tenant, such easements, rights of way and
dedications that Landlord deems necessary, and to cause the recordation of
parcel maps and restrictions, so long as such easements, rights of way and
dedications do not unreasonably interfere with the use of the Leased Premises by
Tenant. Tenant agrees to execute any documents reasonably requested by Landlord
to effectuate any such easement rights, dedications, maps or restrictions.

 

ARTICLE 5

 

REPAIRS, MAINTENANCE, SERVICES AND UTILITIES

 

5.1 Repair And Maintenance. Except in the case of damage to or destruction of
the Leased Premises, the Building, the Outside Areas or the Property caused by
an act of God or other peril, in which case the provisions of Article 10 shall
control, the parties shall have the following obligations and responsibilities
with respect to the repair and maintenance of the Leased Premises, the Building,
the Outside Areas, and the Property.

 

(a) Tenant’s Obligations. Tenant shall, at all times during the Lease Term and
at its sole cost and expense, regularly clean and continuously keep and maintain
in good order, condition and repair the Leased Premises and every part thereof
including, without limiting the generality of the foregoing, (i) all interior
walls, floors and ceilings, (ii) all windows, doors, (iii) sinks, toilets,
faucets, (iv) all lighting fixtures, bulbs and lamps, and (v) all entranceways
to the Leased Premises. Tenant, if requested to do so by Landlord, shall hire,
at Tenant’s sole cost and expense, a licensed heating, ventilating and air
conditioning contractor to regularly and periodically (not less frequently than
every three months) inspect and perform required maintenance on the heating,
ventilating and air conditioning equipment and systems serving the Leased
Premises, or alternatively, Landlord may, at its election, contract in its own
name for such regular and periodic inspections of and maintenance on such
heating, ventilating and air conditioning equipment and systems and charge to
Tenant, as Additional Rent, the cost thereof. Tenant shall, at all times during
the Lease Term, keep in a clean and safe condition the Outside Areas. Tenant
shall regularly and periodically sweep and clean the driveways and parking
areas. Tenant shall, at its sole cost and expense, repair all damage to the
Leased Premises, the Building, the Outside Areas or the Property caused by the
activities of Tenant, its employees, invitees or contractors promptly following
written notice from Landlord to so repair such damages. If Tenant shall fail to
perform the required maintenance or fail to make repairs required of it pursuant
to this paragraph within a reasonable period of time following notice from
Landlord to do so, then Landlord may, at its election and without waiving any
other remedy it may otherwise have under this Lease or at law perform such
maintenance or make such repairs and charge to Tenant, as Additional Rent, the
costs so incurred by Landlord for same. All glass within or a part of the Leased
Premises, both interior and exterior, is at the sole risk of Tenant and any
broken glass except skylights shall promptly be replaced by Tenant at Tenant’s
expense with glass of the same kind, size and quality.

 

(b) Landlord’s Obligation. Landlord shall, at all times during the Lease Term,
maintain in good condition and repair the foundation, roof structure,
load-bearing and exterior walls of the Building and all Building Systems. The
provisions of this subparagraph (b) shall in no way limit the right of Landlord
to charge to Tenant, as Additional Rent pursuant to Article 3 (to the extent
permitted pursuant to Article 3), the costs incurred by Landlord in performing
such maintenance and/or making such repairs.

 

5.2 Utilities. Tenant shall arrange at its sole cost and expense and in its own
name, for the supply of gas and electricity to the Leased Premises. Landlord
shall maintain the water meter(s) in its own name; provided, however, that if at
any time during the Lease Term Landlord shall require Tenant to put the water
service in Tenant’s name, Tenant shall do so at Tenant’s sole cost. Tenant shall
be responsible for determining if the local supplier of water, gas and
electricity can supply the needs of Tenant and whether or not the existing
water, gas and electrical distribution systems within the Building and the
Leased Premises are adequate for Tenant’s needs. Tenant shall be responsible for
determining if the existing sanitary and storm sewer systems now servicing the
Leased Premises and the Property are adequate for Tenant’s needs. Tenant shall
pay all charges for water, gas, electricity and storm and sanitary sewer
services as so supplied to the Leased Premises, irrespective of whether or not
the services are maintained in Landlord’s or Tenant’s name.

 

5.3 Security. Tenant acknowledges that Landlord has not undertaken any duty
whatsoever to provide security for the Leased Premises, the Building, the
Outside Areas or the Property and, accordingly, Landlord is not responsible for
the security of same or the protection of Tenant’s property or Tenant’s
employees, invitees or contractors. To the extent Tenant determines that such
security or protection services are advisable or necessary, Tenant shall arrange
for and pay the costs of providing same.

 

9



--------------------------------------------------------------------------------

5.4 Energy And Resource Consumption. Landlord may voluntarily cooperate in a
reasonable manner with the efforts of governmental agencies and/or utility
suppliers in reducing energy or other resource consumption within the Property.
Tenant shall not be entitled to terminate this Lease or to any reduction in or
abatement of rent by reason of such cooperation. Tenant agrees at all times to
cooperate fully with Landlord and to abide by all reasonable rules established
by Landlord (i) in order to maximize the efficient operation of the electrical,
heating, ventilating and air conditioning systems and all other energy or other
resource consumption systems with the Property and/ or (ii) in order to comply
with the recommendations of utility suppliers and governmental agencies
regulating the consumption of energy and/or other resources.

 

5.5 Limitation Of Landlord’s Liability. Landlord shall not be liable to Tenant
for injury to Tenant, its employees, agents, invitees or contractors, damage to
Tenant’s property or loss of Tenant’s business or profits, nor shall Tenant be
entitled to terminate this Lease or to any reduction in or abatement of rent by
reason of (i) Landlord’s failure to provide security services or systems within
the Property for the protection of the Leased Premises, the Building or the
Outside Areas, or the protection of Tenant’s property or Tenant’s employees,
invitees, agents or contractors, or (ii) Landlord’s failure to perform any
maintenance or repairs to the Leased Premises, the Building, the Outside Areas
or the Property until Tenant shall have first notified Landlord, in writing, of
the need for such maintenance or repairs, and then only after Landlord shall
have had a reasonable period of time following its receipt of such notice within
which to perform such maintenance or repairs, or (iii) any failure,
interruption, rationing or other curtailment in the supply of water, electric
current, gas or other utility service to the Leased Premises, the Building, the
Outside Areas or the Property from whatever cause (other than Landlord’s active
gross negligence or willful misconduct), or (iv) the unauthorized intrusion or
entry into the Leased Premises by third parties (other than Landlord).

 

ARTICLE 6

 

ALTERATIONS AND IMPROVEMENTS

 

6.1 By Tenant. Tenant shall not make any alterations to or modifications of the
Leased Premises or construct any improvements within the Leased Premises until
Landlord shall have first approved, in writing, the plans and specifications
therefor, which approval may be withheld in Landlord’s sole discretion. Tenant’s
written request shall also contain a request for Landlord to elect whether or
not it will require Tenant to remove the subject alterations, modifications or
improvements at the expiration or earlier termination of this Lease. If such
additional request is not included, Landlord may make such election at the
expiration or earlier termination of this Lease (and for purposes of Tenant’s
removal obligations set forth in Paragraph 2.6 above, Landlord shall be deemed
to have made the election at the time the alterations, modifications or
improvements were completed). Notwithstanding the above, Tenant may make certain
alterations and modifications to the Leased Premises upon prior notice to
Landlord, but without the requirement of obtaining Landlord’s consent, if such
alterations and modifications meet all the following requirements: (a) the costs
thereof is less than $20,000 through the term of this Lease, (b) such
alterations and additions do not affect any structural components of the
Building or any Building systems and are not visible from outside the Leased
Premises, and (c) such alterations and modifications are constructed in
compliance with all applicable Laws and the other provisions of this Article 6.
All such modifications, alterations or improvements, once so approved, shall be
made, constructed or installed by Tenant at Tenant’s expense (including all
permit fees and governmental charges related thereto), using a licensed
contractor first approved by Landlord, in substantial compliance with the
Landlord-approved plans and specifications therefor. All work undertaken by
Tenant shall be done in accordance with all Laws and Restrictions and in a good
and workmanlike manner using new materials of good quality. Tenant shall not
commence the making of any such modifications or alterations or the construction
of any such improvements until (i) all required governmental approvals and
permits shall have been obtained, (ii) all requirements regarding insurance
imposed by this Lease have been satisfied, (iii) Tenant shall have given
Landlord at least five (5) business days prior written notice of its intention
to commence such work so that Landlord may post and file notices of
non-responsibility, and (iv) if requested by Landlord, Tenant shall have
obtained contingent liability and broad form builder’s risk insurance in an
amount satisfactory to Landlord in its reasonable discretion to cover any per_ls
relating to the proposed work not covered by insurance carried by Tenant
pursuant to Article 9. In no event shall Tenant make any modification,
alterations or improvements whatsoever to the Outside Areas or the exterior or
structural components of the Building including, without limitation, any cuts or
penetrations in the floor, roof or exterior walls of the Leased Premises. As
used in this Article, the term “modifications, alterations and/or improvements”
shall include, without limitation, the installation of additional electrical
outlets, overhead lighting fixtures, drains, sinks, partitions, doorways, or the
like.

 

6.2 Ownership Of Improvements. All modifications, alterations and improvements
made or added to the Leased Premises by Tenant (other than Tenant’s inventory,
equipment, movable furniture, wall decorations and trade fixtures) shall be
deemed real property and a part of the Leased Premises, but shall remain the
property of Tenant during the Lease, and Tenant hereby covenants and agrees not
to grant a security interest in any such items to any party other than Landlord.
Any such modifications, alterations or improvements, once completed, shall not
be altered or removed from the Leased Premises during the Lease Term without
Landlord’s written approval first obtained in accordance with the provisions of
Paragraph 6.1 above. At the expiration or sooner termination of this Lease, all
such modifications, alterations and improvements other than Tenant’s inventory,
equipment, movable furniture, wall decorations and trade fixtures, shall
automatically become the property of Landlord and shall be surrendered to
Landlord as part of the Leased Premises as required pursuant to Article 2,
unless Landlord shall require Tenant to remove any of such modifications,
alterations or improvements in accordance with the provisions of Article 2, in
which case Tenant shall so remove same. Landlord shall have no obligations to
reimburse Tenant for all or any portion of the cost or value of any such
modifications, alterations or improvements so surrendered to Landlord. All
modifications, alterations or improvements which are installed or constructed on
or attached to the Leased Premises by Landlord and/or at Landlord’s expense
shall be deemed real property and a part of the Leased Premises and shall be
property of Landlord. All lighting, plumbing, electrical, heating, ventilating
and air

 

10



--------------------------------------------------------------------------------

conditioning fixtures, partitioning, window coverings, wall coverings and floor
coverings installed by Tenant shall be deemed improvements to the Leased
Premises and not trade fixtures of Tenant.

 

6.3 Alterations Required By Law. Tenant shall make all modifications,
alterations and improvements to the Leased Premises, at its sole cost, but only
to the extent they are required by any Law because of (i) Tenant’s particular
use of the Leased Premises, the Building, the Outside Areas or the Property,
(ii) Tenant’s application for any permit or governmental approval, or (iii)
Tenant’s making of any modifications, alterations or improvements to or within
the Leased Premises. If Landlord shall, at any time during the Lease Term, be
required by any governmental authority to make any other modifications,
alterations or improvements to the Building or the Property, the cost incurred
by Landlord shall not be included in Property Operating Expenses for purposes of
determining Tenant’s Additional Rent.

 

6.4 Liens. Tenant shall keep the Property and every part thereof free from any
lien, and shall pay when due all bills arising out of any work performed,
materials furnished, or obligations incurred by Tenant, its agents, employees or
contractors relating to the Property. If any such claim of lien is recorded
against Tenant’s interest in this Lease, the Property or any part thereof, if
not removed within thirty (30) days, Tenant shall bond against, discharge or
otherwise cause such lien to be entirely released within ten days after the same
has been recorded. Tenant’s failure to do so shall be conclusively deemed a
material default under the terms of this Lease.

 

ARTICLE 7

 

ASSIGNMENT AND SUBLETTING BY TENANT

 

7.1 By Tenant. Tenant shall not sublet the Leased Premises or any portion
thereof or assign its interest in this Lease, or permit the occupancy of the
Premises by other than Tenant, whether voluntarily or by operation of Law,
without Landlord’s prior written consent which shall not be unreasonably
withheld. Any attempted subletting or assignment, or occupancy of the Leased
Premises by other than Tenant, without Landlord’s prior written consent, at
Landlord’s election, shall constitute a default by Tenant under the terms of
this Lease. The acceptance of rent by Landlord from any person or entity other
than Tenant, or the acceptance of rent by Landlord from Tenant with knowledge of
a violation of the provisions of this paragraph, shall not be deemed to be a
waiver by Landlord of any provision of this Article or this Lease or to be a
consent to any subletting by Tenant or any assignment of Tenant’s interest in
this Lease. Without limiting the circumstances in which it may be reasonable for
Landlord to withhold its consent to an assignment or subletting, Landlord and
Tenant acknowledge that it shall be reasonable for Landlord to withhold its
consent in the following instances:

 

(a) the proposed assignee or sublessee is a governmental agency;

 

(b) in Landlord’s reasonable judgment, the use of the Leased Premises by the
proposed assignee or sublessee would involve occupancy by other than for a
Permitted Use, would entail any alterations which would lessen the value of the
leasehold improvements in the Leased Premises, or would require increased
services by Landlord;

 

(c) in Landlord’s reasonable judgment, the credit-worthiness of the proposed
assignee is less than that of Tenant or does not meet the credit standards
applied by Landlord;

 

(d) the proposed assignee or sublessee (or any of its affiliates) has been in
material default under a lease, has been in litigation with a previous landlord,
or in the ten years prior to the assignment or sublease has filed for bankruptcy
protection, has been the subject of an involuntary bankruptcy, or has been
adjudged insolvent;

 

(e) Landlord has experienced a previous default by or is in litigation with the
proposed assignee or sublessee;

 

(f) in Landlord’s reasonable judgment, the Leased Premises, or the relevant part
thereof, will be used in a manner that will violate any negative covenant as to
use contained in this Lease;

 

(g) the use of the Leased Premises by the proposed assignee or sublessee will
violate any applicable law, ordinance or regulation;

 

(h) the proposed assignment or sublease fails to include all of the terms and
provisions required to be included therein pursuant to this Article 7;

 

(i) Tenant is in default of any obligation of Tenant under this Lease beyond all
applicable note and cure periods, or Tenant has defaulted under this Lease on
three or more occasions during the 12 months preceding the date that Tenant
shall request consent; or

 

(j) in the case of a subletting of less than the entire Leased Premises, if the
subletting would result in the division of the Leased Premises into more than
two subparcels or would require improvements to be made outside of the Leased
Premises.

 

7.2 Permitted Transfer. Merger and Acquisition and Permitted Transfer:
Notwithstanding anything to the contrary in this Lease, Tenant may, without
Landlord’s prior written consent and without the right of recapture or any
participation by Landlord in assignment and subletting proceeds, sublet the
Premises or assign the Lease to: (i) a subsidiary, affiliate, division or
corporation controlling, controlled by or under common control with Tenant, (ii)
a

 

11



--------------------------------------------------------------------------------

successor corporation related to Tenant by merger, consolidation, non-bankruptcy
reorganization, or government action; or (iii) a purchaser of substantially all
of Tenant’s assets located in the Premises. The above is referenced hereafter as
“Permitted Transfer”. For the purpose of this Lease, sale of Tenant’s capital
stock through any public exchange or issuances for purposes of raising financing
shall not be deemed an assignment, subletting, or any other transfer of the
Lease or the Premises.

 

7.3 Landlord’s Election. If Tenant shall desire to assign its interest under the
Lease or to sublet the Leased Premises. Tenant must first notify Landlord, in
writing, of its intent to so assign or sublet, at least twenty (20) days in
advance of taking any action with respect thereto. Once Tenant (or Landlord or
both pursuant to the joint marketing election described below) has identified a
potential assignee or sublessee, Tenant shall notify Landlord, in writing, of
its intent to so assign or sublet, at least thirty (30) days in advance of the
date it intends to so assign its interest in this Lease or sublet the Leased
Premises but not sooner than one hundred eighty days in advance of such date,
specifying in detail the terms of such proposed assignment or subletting,
including the name of the proposed assignee or sublessee, the proposed
assignee’s or sublessee’s intended use of the Leased Premises, current financial
statements (including a balance sheet, income statement and statement of cash
flow, all prepared in accordance with generally accepted accounting principles)
of such proposed assignee or sublessee, the form of documents to be used in
effectuating such assignment or subletting and such other information as
Landlord may reasonably request. Landlord shall have a period often (10)
business days following receipt of such notice and the required information
within which to do one of the following: (i) consent to such requested
assignment or subletting subject to Tenant’s compliance with the conditions set
forth in Paragraph 7.4 below, or (ii) refuse to so consent to such requested
assignment or subletting, provided that such consent shall not be unreasonably
refused, or (iii) terminate this Lease as to only such portion of the Leased
Premises as is the subject of the proposed assignment or subletting (such
termination to be effective either (A) on the date specified in Tenant’s notice
as the intended effective date of the assignment or subletting, or (B) on such
tenth (10th) business day after receipt of Tenant’s notice, at Landlord’s
option). During such ten (10) business day period, Tenant covenants and agrees
to supply to Landlord, upon request, all necessary or relevant information which
Landlord may reasonably request respecting such proposed assignment or
subletting and/or the proposed assignee or sublessee. In the event of an
election by Landlord under clause (iii) above. Landlord shall have the right to
enter into a direct lease with the proposed assignee or sublessee without
payment of any consideration to Tenant. In addition, in the event Tenant desires
to sublease all or a portion of the Leased Premises, Landlord shall have the
right to elect to jointly market with Tenant the applicable portion (including
all) of the Leased Premises for subleasing and/or direct leasing, such joint
marketing election to be made, if at all in writing and delivered to Tenant
during the twenty (20) day period described in the first sentence of this
Paragraph 7.3.

 

7.4 Conditions To Landlord’s Consent. If Landlord elects to consent, or shall
have been ordered to so consent by a court of competent jurisdiction, to such
requested assignment or subletting, such consent shall be expressly conditioned
upon the occurrence of each of the conditions below set forth, and any purported
assignment or subletting made or ordered prior to the full and complete
satisfaction of each of the following conditions shall be void and, at the
election of Landlord, which election may be exercised at any time following such
a purported assignment or subletting but prior to the satisfaction of each of
the stated conditions, shall constitute a material default by Tenant under this
Lease until cured by satisfying in full each such condition by the assignee or
sublessee. The conditions are as follows:

 

(a) Landlord having approved in form and substance the assignment or sublease
agreement and any ancillary documents, which approval shall not be unreasonably
withheld by Landlord if the requirements of this Article 7 are otherwise
complied with.

 

(b) Each such sublessee or assignee having agreed, in writing satisfactory to
Landlord and its counsel and for the benefit of Landlord, to assume, to be bound
by, and to perform the obligations of this Lease to be performed by Tenant which
relate to space being subleased.

 

(c) Tenant having fully and completely performed all of its obligations under
the terms of this Lease through and including the date of such assignment or
subletting.

 

(d) Tenant having reimbursed to Landlord all reasonable costs and reasonable
attorneys’ fees incurred by Landlord in conjunction with the processing and
documentation of any such requested subletting or assignment. Tenant shall be
obligated to so reimburse Landlord whether or not such subletting or assignment
is completed.

 

(e) Tenant having delivered to Landlord a complete and fully-executed duplicate
original of such sublease agreement or assignment agreement (as applicable) and
all related agreements.

 

(f) Tenant having paid, or having agreed in writing to pay as to future
payments, to Landlord fifty percent (50%) of all assignment consideration with
respect to the Premises or excess rentals to be paid to Tenant or to any other
on Tenant’s behalf or for Tenant’s benefit for such assignment or subletting as
follows:

 

(i) If Tenant assigns its interest under this Lease and if all or a portion of
the consideration for such assignment with respect to the Premises is to be paid
by the assignee at the time of the assignment, that Tenant shall have paid to
Landlord and Landlord shall have received an amount equal to fifty percent (50%)
of the assignment consideration so paid or to be paid (whichever is the greater)
at the time of the assignment by the assignee: or

 

(ii) If Tenant assigns its interest under this Lease and if Tenant is to receive
all or a portion of the consideration with respect to the Premises for such
assignment in future installments, that Tenant and Tenant’s

 

12



--------------------------------------------------------------------------------

assignee shall have entered into a written agreement with and for the benefit of
Landlord satisfactory to Landlord and its counsel whereby Tenant and Tenant’s
assignee jointly agree to pay to Landlord an amount equal to fifty percent (50%)
of all such future assignment consideration installments to be paid by such
assignee as and when such assignment consideration is so paid.

 

(iii) If Tenant subleases the Leased Premises, that Tenant and Tenant’s
sublessee shall have entered into a written agreement with and for the benefit
of Landlord satisfactory to Landlord and its counsel whereby Tenant and Tenant’s
sublessee jointly agree to pay to Landlord fifty percent (50%) of all excess
rentals to be paid by such sublessee.

 

7.5 Assignment Consideration And Excess Rentals Defined. For purposes of this
Article, including any amendment to this Article by way of addendum or other
writing, the term “assignment consideration” shall mean all consideration to be
actually paid by the assignee to Tenant or to any other party on Tenant’s behalf
or for Tenant’s benefit as consideration for such assignment of the Lease and
Premises, after deduction for any commissions paid by Tenant or any other costs
or expenses (including, without limitation, tenant improvements, capital
improvements, building upgrades and permit fees incurred by Tenant in connection
with such assignment, and the term “excess rentals” shall mean all consideration
to be paid by the sublessee to Tenant or to any other party on Tenant’s behalf
or for Tenant’s benefit for the sublease of all or any portion of the Leased
Premises in excess of the rent due to Landlord under the terms of this Lease for
the portion so subleased for the same period, after deduction for any
commissions paid by Tenant or any other costs or expenses (including, without
limitation, tenant improvements, capital improvements, building upgrades, permit
fees, attorneys’ fees, and other consultants’ fees) incurred by Tenant in
connection with such sublease. Tenant agrees that the portion of any assignment
consideration and/or excess rentals arising from any assignment or subletting by
Tenant which is to be paid to Landlord pursuant to this Article now is and shall
then be the property of Landlord and not the property of Tenant.

 

7.6 Payments. All payments required by this Article to be made to Landlord shall
be made in cash in full as and when they become due. At the time Tenant,
Tenant’s assignee or sublessee makes each such payment to Landlord, Tenant or
Tenant’s assignee or sublessee, as the case may be, shall deliver to Landlord an
itemized statement in reasonable detail showing the method by which the amount
due Landlord was calculated and certified by the party making such payment as
true and correct.

 

7.7 Good Faith. The rights granted to Tenant by this Article are granted in
consideration of Tenant’s express covenant that all pertinent allocations which
are made by Tenant between the rental value of the Leased Premises and the value
of any of Tenant’s personal property which may be conveyed or leased (or
services provided) generally concurrently with and which may reasonably be
considered a part of the same transaction as the permitted assignment or
subletting shall be made fairly, honestly and in good faith. If Tenant shall
breach this covenant, Landlord may immediately declare Tenant to be in default
under the terms of this Lease and terminate this Lease and/or exercise any other
rights and remedies Landlord would have under the terms of this Lease in the
case of a material default by Tenant under this Lease.

 

7.8 Effect Of Landlord’s Consent. No subletting or assignment, even with the
consent of Landlord, shall relieve Tenant of its personal and primary obligation
to pay rent and to perform all of the other obligations to be performed by
Tenant hereunder. Consent by Landlord to one or more assignments of Tenant’s
interest in this Lease or to one or more sublettings of the Leased Premises
shall not be deemed to be a consent to any subsequent assignment or subletting.
No subtenant shall have any right to assign its sublease or to further sublet
any portion of the sublet premises or to permit any portion of the sublet
premises to be used or occupied by any other party. No sublease may be
terminated or modified without Landlord’s prior written consent. If Landlord
shall have been ordered by a court of competent jurisdiction to consent to a
requested assignment or subletting, or such an assignment or subletting shall
have been ordered by a court of competent jurisdiction over the objection of
Landlord, such assignment or subletting shall not be binding between the
assignee (or sublessee) and Landlord until such time as all conditions set forth
in Paragraph 7.4 above have been fully satisfied (to the extent not then
satisfied) by the assignee or sublessee, including, without limitation, the
payment to Landlord of all agreed assignment considerations and/or excess
rentals then due Landlord. Upon a default while a sublease is in effect,
Landlord may collect directly from the sublessee all sums becoming due to Tenant
under the sublease and apply this amount against any sums due Landlord by
Tenant, and Tenant authorizes and directs any sublessee to make payments
directly to Landlord upon notice from Landlord. No direct collection by Landlord
from any sublessee shall constitute a novation or release of Tenant or any
guarantor, a consent to the sublease or a waiver of the covenant prohibiting
subleases. Landlord, as Tenant’s agent, may endorse any check, draft or other
instrument payable to Tenant for sums due under a sublease, and apply the
proceeds in accordance with this Lease; this agency is coupled with an interest
and is irrevocable.

 

ARTICLE 8

 

LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY

 

8.1 Limitation On Landlord’s Liability And Release. Landlord shall not be liable
to Tenant for, and Tenant hereby releases and waives all claims and rights of
recovery against Landlord and its partners, principals, members, officers,
agents, employees, lenders, attorneys, contractors, invitees, consultants,
predecessors, successors and assigns (including without limitation prior and
subsequent owners of the Property or portions thereof) (collectively, the
“Landlord Indemnitees”) from, any and all liability, whether in contract, tort
or on any other basis, for any injury to or any damage sustained by Tenant,
Tenant’s agents, employees, contractors or invitees, any damage to Tenant’s
property or any loss to Tenant’s business, loss of Tenant’s profits or other
financial loss of Tenant resulting from or attributable to the condition of, the
management of, the repair or maintenance of, the protection of, the supply of
services or utilities to, the damage in or destruction of the Leased Premises,
the Building, the Property or the Outside

 

13



--------------------------------------------------------------------------------

Areas, including without limitation (i) the failure, interruption, rationing or
other curtailment or cessation in the supply of electricity, water, gas or other
utility service to the Property, the Building or the Leased Premises; (ii) the
vandalism or forcible entry into the Building or the Leased Premises; (iii) the
penetration of water into or onto any portion of the Leased Premises; (iv) the
failure to provide security and/or adequate lighting in or about the Property,
the Building or the Leased Premises, (v) the existence of any design or
construction defects within the Property, the Building or the Leased Premises;
(vi) the failure of any mechanical systems to function properly (such as the
HVAC systems); (vii) the blockage of access to any portion of the Property, the
Building or the Leased Premises, except that Tenant does not so release Landlord
from such liability to the extent such damage was proximately caused by
Landlord’s active gross negligence, willful misconduct, or Landlord’s failure to
perform an obligation expressly undertaken pursuant to this Lease after a
reasonable period of time shall have lapsed following receipt of written notice
from Tenant to so perform such obligation.

 

8.2 Tenant’s Indemnification Of Landlord. Tenant shall defend with competent
counsel satisfactory to Landlord any claims made or legal actions filed or
threatened against the Landlord Indemnitees with respect to the violation of any
Law, or the death, bodily injury, personal injury, property damage, or
interference with contractual or property rights suffered by any third party
occurring within the Leased Premises or resulting from Tenant’s use or occupancy
of the Leased Premises, the Building or the Outside Areas, or resulting from
Tenant’s activities in or about the Leased Premises, the Building, the Outside
Areas or the Property, and Tenant shall indemnify and hold the Landlord
indemnitees harmless from any loss liability, penalties, or expense whatsoever
(including any loss attributable to vacant space which otherwise would have been
leased, but for such activities) resulting therefrom, except to the extent
proximately caused by the active gross negligence or willful misconduct of
Landlord. This indemnity agreement shall survive the expiration or sooner
termination of this Lease.

 

ARTICLE 9

 

INSURANCE

 

9.1 Tenant’s Insurance. Tenant shall maintain insurance complying with all of
the following:

 

(a) Tenant shall procure, pay for and keep in full force and effect, at all
times during the Lease Term, the following:

 

(i) Commercial general liability insurance insuring Tenant against liability for
personal injury, bodily injury, death and damage to property occurring within
the Leased Premises, or resulting from Tenant’s _se or occupancy of the Leased
Premises, the Building, the Outside Areas or the Property, or resulting from
Tenant’s activities in or about the Leased Premises or the Property, with
coverage in an amount equal to Tenant’s Required Liability Coverage (as set
forth in Article 1), which insurance shall contain “blanket contractual
liability” and “broad form property damage” endorsements insuring Tenant’s
performance of Tenant’s obligations to indemnify Landlord as contained in this
Lease.

 

(ii) Fire and property damage insurance in “special form” coverage insuring
Tenant against loss from physical damage to Tenant’s personal property,
inventory, trade fixtures and improvements within the Leased Premises with
coverage for the full actual replacement cost thereof;

 

(iii) Business income/extra expense insurance sufficient to pay Base Monthly
Rent and Additional Rent for a period of not less than twelve (12) months;

 

(iv) Plate glass insurance, at actual replacement cost;

 

(v) Workers’ compensation insurance (statutory coverage) with employer’s
liability in amounts not less than $1,000,000 insurance sufficient to comply
with all laws; and

 

(vi) With respect to making of any alterations or modifications or the
construction of improvements or the like undertaken by Tenant, course of
construction, commercial general liability, automobile liability and workers’
compensation (to be carried by Tenant’s contractor), in an amount and with
coverage reasonably satisfactory to Landlord.

 

(b) Each policy of liability insurance required to be carried by Tenant pursuant
to this paragraph or actually earned by Tenant with respect to the Leased
Premises or the Property: (i) shall, except with respect to insurance required
by subparagraphs (a)(ii) and (a)(viii) above, name Landlord, and such others as
are reasonably designated by Landlord, as additional insureds; (ii) shall be
primary insurance providing that the insurer shall be liable for the full amount
of the loss, up to and including the total amount of liability set forth in the
declaration of coverage, without the right of contribution from or prior payment
by any other insurance coverage of Landlord; (iii) shall be in a form
satisfactory to Landlord; (iv) shall be carried with companies reasonably
acceptable to landlord with Best’s ratings of at least A and XI; (v) shall
provide that such policy shall not be subject to cancellation, lapse or change
except after at least thirty (30) days prior written notice to Landlord, and
(vi) shall contain a so-called “severability” or “cross liability” endorsement.
Each policy of property insurance maintained by Tenant with respect to the
Leased Premises or the Property or any property therein (i) shall provide that
such policy shall not be subject to cancellation, lapse or change except after
at least thirty (30) days prior written notice to Landlord and (ii) shall
contain a waiver and/or a permission to waive by the insurer of any right of
subrogation against Landlord, its partners, principals, members, officers,
employees, agents and contractors, which might arise by reason of any payment
under such policy or by reason of any act or omission of Landlord, its partners,
principals, members, officers, employees, agents and contractors.

 

14



--------------------------------------------------------------------------------

(c) Prior to the time Tenant or any of its contractors enters the Leased
Premises, Tenant shall deliver to Landlord, with respect to each policy of
insurance required to be carried by Tenant pursuant to this Article, a copy of
such policy (appropriately authenticated by the insurer as having been issued,
premium paid) or a certificate of the insurer certifying in form satisfactory to
Landlord that a policy has been issued, premium paid, providing the coverage
required by this Paragraph and containing the provisions specified herein. With
respect to each renewal or replacement of any such insurance, the requirements
of this Paragraph must be complied with not less than thirty days prior to the
expiration or cancellation of the policies being renewed or replaced. Landlord
may, at any time and from time to time, inspect and/or copy any and all
insurance policies required to be carried by Tenant pursuant to this Article If
Landlord’s Lender, insurance broker, advisor or counsel reasonably determines at
any time that the amount of coverage set forth in Paragraph 9.1 (a) for any
policy of insurance Tenant is required to carry pursuant to this Article is not
adequate, then Tenant shall increase the amount of coverage for such insurance
to such greater amount as Landlord’s Lender, insurance broker, advisor or
counsel reasonably deems adequate not to exceed an increase by ten percent (10%)
of the premium therefore. In the event Tenant does not maintain said insurance,
Landlord may in its sole discretion and without waiving any other remedies
hereunder, procure said insurance and Tenant shall pay to Landlord as additional
rent the cost of said insurance plus a ten percent (10%) administrative fee.

 

9.2 Landlord’s Insurance. With respect to insurance maintained by Landlord:

 

(a) Landlord shall maintain, as the minimum coverage required of it by this
Lease, fire and property damage insurance in so-called special form coverage
insuring Landlord (and such others as Landlord may designate) against loss from
physical damage to the Building with coverage of not less than one hundred
percent (100%) of the full actual replacement cost thereof and against loss of
rents for a period of not less than six months. Such fire and property damage
insurance, at Landlord’s election but without any requirements on Landlord’s
behalf to do so, (i) may be written in so-called “all risk” form, excluding only
those perils commonly excluded from such coverage by Landlord’s then property
damage insurer; (ii) may provide coverage for physical damage to the
improvements so insured for up to the entire full actual replacement cost
thereof; (iii) may be endorsed to cover loss or damage caused by any additional
perils against which Landlord may elect to insure, including earthquake and/or
flood; and/or (iv) may provide coverage for loss of rents for a period of up to
twelve months. Landlord shall not be required to cause such insurance to cover
any of Tenant’s personal property, inventory, and trade fixtures, or any
modifications, alterations or improvements made or constructed by Tenant to or
within the Leased Premises. Landlord shall use commercially reasonable efforts
to obtain such insurance at competitive rates.

 

(b) Landlord shall maintain commercial general liability insurance insuring
Landlord (and such others as are designated by Landlord) against liability for
personal injury, bodily injury, death, and damage to property occurring in, on
or about, or resulting from the use or occupancy of the Property, or any portion
thereof, with combined single limit coverage of at least Ten Million Dollars
($10,000,000). Landlord may carry such greater coverage as Landlord or
Landlord’s Lender, insurance broker, advisor or counsel may from time to time
determine is reasonably necessary for the adequate protection of Landlord and
the Property.

 

(c) Landlord may maintain any other insurance which in the opinion of its
insurance broker, advisor or legal counsel is prudent to carry under the given
circumstances, provided such insurance is commonly carried by owners of property
similarly situated and operating under similar circumstances.

 

9.3 Mutual Waiver Of Subrogation. Landlord hereby releases Tenant, and Tenant
hereby releases Landlord and its, respective partners, principals, members,
officers, agents, employees and servants, from any and all liability for loss,
damage or injury to the property of the other in or about the Leased Premises or
the Property which is caused by or results from a peril or event or happening
which is covered by insurance actually carried and in force at the time of the
loss by the party sustaining such loss; provided, however, that such waiver
shall be effective only to the extent permitted by the insurance covering such
loss and to the extent such insurance is not prejudiced thereby.

 

ARTICLE 10

 

DAMAGE TO LEASED PREMISES

 

10.1 Landlord’s Duty To Restore. If the Leased Premises, the Building or the
Outside Area are damaged by any peril after the Effective Date of this Lease,
Landlord shall restore the same, as and when required by this paragraph, unless
this Lease is terminated by Landlord pursuant to Paragraph 10.3 or by Tenant
pursuant to Paragraph 10.4. If this Lease is not so terminated, then upon the
issuance of all necessary governmental permits, Landlord shall commence and
diligently prosecute to completion the restoration of the Leased Premises, the
Building or the Outside Area, as the case may be, to the extent then allowed by
law, to substantially the same condition in which it existed as of the Lease
Commencement Date. Landlord’s obligation to restore shall be limited to the
improvements constructed by Landlord. Landlord shall have no obligation to
restore any alterations, modifications or improvements made by Tenant to the
Leased Premises or any of Tenant’s personal property, inventory or trade
fixtures. If the Lease is not terminated pursuant to the terms thereof, upon
completion of the restoration by Landlord, Tenant shall forthwith replace or
fully repair all of Tenant’s personal property, inventory, trade fixtures and
other improvements constructed by Tenant to like or similar conditions as
existed at the time immediately prior to such damage or destruction.

 

10.2 Insurance Proceeds. All insurance proceeds available from the fire and
property damage insurance carried by Landlord shall be paid to and become the
property of Landlord. If this Lease is terminated pursuant to either Paragraph
10.3 or 10.4, all insurance proceeds available from insurance carried by Tenant
which cover loss of property that is Landlord’s property or would become
Landlord’s property on termination of this Lease shall be paid to and become the
property of Landlord, and the remainder of such proceeds shall be paid to and
become the

 

15



--------------------------------------------------------------------------------

property of Tenant. If this Lease is not terminated pursuant to either Paragraph
10.3 or 10.4, all insurance proceeds available from insurance carried by Tenant
which cover loss to property that is Landlord’s property shall be paid to and
become the property of Landlord, and all proceeds available from such insurance
which cover loss to property which would only become the property of Landlord
upon the termination of this Lease shall be paid to and remain the property of
Tenant. The determination of Landlord’s property and Tenant’s property shall be
made pursuant to Paragraph 6.2.

 

10.3 Landlord’s Right To Terminate. Landlord shall have the option to terminate
this Lease in the event any of the following occurs, which option may be
exercised only by delivery to Tenant of a written notice of election to
terminate within thirty days after the date of such damage or destruction:

 

(a) The Building is damaged by any peril covered by valid and collectible
insurance actually carried by Landlord and in force at the time of such damage
or destruction (an “insured peril”) to such an extent that the estimated cost to
restore the Building exceeds the lesser of (i) the insurance proceeds available
from insurance actually carried by Landlord, excluding deductibles, or (ii)
fifty percent of the then actual replacement cost thereof;

 

(b) The Building is damaged by an uninsured peril, which peril Landlord was not
required to insure against pursuant to the provisions of Article 9 of this
Lease.

 

(c) The Building is damaged by any peril and, because of the laws then in force,
the Building (i) cannot be restored at reasonable cost or (ii) if restored,
cannot be used for the same use being made thereof before such damage.

 

10.4 Tenant’s Right To Terminate. If the Leased Premises, the Building or the
Outside Area are damaged by any peril and Landlord does not elect to terminate
this Lease or is not entitled to terminate this Lease pursuant to this Article,
then as soon as reasonably practicable, Landlord shall furnish Tenant with the
written opinion of Landlord’s architect or construction consultant as to when
the restoration work required of Landlord may be complete. Tenant shall have the
option to terminate this Lease (if Tenant is not then in default) in the event
any of the following occurs, which option may be exercised only by delivery to
Landlord of a written notice of election to terminate within ten (10) business
days after Tenant receives from Landlord the estimate of the time needed to
complete such restoration

 

(a) If the time estimated to substantially complete the restoration exceeds six
(6) months from and after the date the architect’s or construction consultant’s
written opinion is delivered; or

 

(b) If the damage occurred within twelve months of the last day of the Lease
Term and the time estimated to substantially complete the restoration exceeds
ninety (90) days from and after the date such restoration is commenced.

 

10.5 Tenant’s Waiver. Landlord and Tenant agree that the provisions of Paragraph
10.4 above, captioned “Tenant’s Right To Terminate”, are intended to supersede
and replace the provisions contained in California Civil Code, Section 1932.
Subdivision 2, and California Civil Code, Section 1933, and accordingly, Tenant
hereby waives the provisions of such Civil Code Sections and the provisions of
any successor Civil Code Sections or similar laws hereinafter enacted.

 

10.6 Abatement Of Rent. In the event of damage to the Leased Premises which does
not result in the termination of this Lease, the Base Monthly Rent (and any
Additional Rent) shall be temporarily abated during the period of restoration in
proportion in the degree to which Tenant’s use of the Leased Premises is
impaired by such damage.

 

ARTICLE 11

 

CONDEMNATION

 

11.1 Tenant’s Right To Terminate. Except as otherwise provided in Paragraph 11.4
below regarding temporary takings, Tenant shall have the option to terminate
this Lease if, as a result of any taking, (i) all of the Leased Premises is
taken, or (ii) twenty-five percent (25%) or more of the Leased Premises is taken
and the part of the Leased Premises that remains cannot, within a reasonable
period of time, be made reasonably suitable for the continued operation of
Tenant’s business. Tenant must exercise such option within a reasonable period
of time, to be effective on the later to occur of (i) the date that possession
of that portion of the Leased Premises that is condemned is taken by the
condemnor or (ii) the date Tenant vacated the Leased Premises.

 

11.2 Landlord’s Right To Terminate. Except as otherwise provided in Paragraph
11.4 below regarding temporary takings, Landlord shall have the option to
terminate this Lease if, as a result of any taking, (i) all of the Leased
Premises is taken, (ii) twenty-five percent (25%) or more of the Leased Premises
is taken and the part of the Leased Premises that remains cannot, within a
reasonable period of time, be made reasonably suitable for the continued
operation of Tenant’s business, or (iii) because of the laws then in force, the
Leased Premises may not be used for the same use being made before such taking,
whether or not restored as required by Paragraph 11.3 below. Any such option to
terminate by Landlord must be exercised within a reasonable period of time, to
be effective as of the date possession is taken by the condemnor.

 

11.3 Restoration. If any part of the Leased Premises or the Building is taken
and this Lease is not terminated, then Landlord shall, to the extent not
prohibited by laws then in force, repair any damage occasioned thereby to the

 

16



--------------------------------------------------------------------------------

remainder thereof to a condition reasonably suitable for Tenant’s continued
operations and otherwise, to the extent practicable, in the manner and to the
extent provided in Paragraph 10.1.

 

11.4 Temporary Taking. If a material portion of the Leased Premises is
temporarily taken for a period of one year or less and such period does not
extend beyond the Lease Expiration Date, this Lease shall remain in effect. If
any material portion of the Leased Premises is temporarily taken for a period
which exceeds one year or which extends beyond the Lease Expiration Date, then
the rights of Landlord and Tenant shall be determined in accordance with
Paragraphs 11.1 and 11.2 above.

 

11.5 Division Of Condemnation Award. Any award made for any taking of the
Property, the Building, or the Leased Premises, or any portion thereof, shall
belong to and be paid to Landlord, and Tenant hereby assigns to Landlord all of
its right, title and interest in any such award; provided, however, that Tenant
shall be entitled to receive any portion of the award that is made specifically
(i) for the taking of personal property, inventory or trade fixtures belonging
to Tenant, (ii) for the interruption of Tenant’s business or its moving costs,
or (iii) for the value of any leasehold improvements installed and paid for by
Tenant. The rights of Landlord and Tenant regarding any condemnation shall be
determined as provided in this Article, and each party hereby waives the
provisions of Section 1265.130 of the California Code of Civil Procedure, and
the provisions of any similar law hereinafter enacted, allowing either party to
petition the Supreme Court to terminate this Lease and/or otherwise allocate
condemnation awards between Landlord and Tenant in the event of a taking of the
Leased Premises.

 

11.6 Abatement Of Rent. In the event of a taking of the Leased Premises which
does not result in a termination of this Lease (other than a temporary taking),
then, as of the date possession is taken by the condemning authority, the Base
Monthly Rent shall be reduced in the same proportion that the area of that part
of the Leased Premises so taken (less any addition to the area of the Leased
Premises by reason of any reconstruction) bears to the area of the Leased
Premises immediately prior to such taking.

 

11.7 Taking Defined. The term “taking” or “taken” as used in this Article 11
shall mean any transfer or conveyance of all or any portion of the Property to a
public or quasi-public agency or other entity having the power of eminent domain
pursuant to or as a result of the exercise of such power by such an agency,
including any inverse condemnation and/or any sale or transfer by Landlord of
all or any portion of the Property to such an agency under threat of
condemnation or the exercise of such power.

 

ARTICLE 12

 

DEFAULT AND REMEDIES

 

12.1 Events Of Tenant’s Default. Tenant shall be in default of its obligations
under this Lease if any of the following events occur:

 

(a) Tenant shall have failed to pay Base Monthly Rent or any Additional Rent
when due provided that Tenant shall be entitled to receive written notice of
late payment two times during each year of the Lease Term, and with respect to
that two late payments, Tenant shall not be in default under this Paragraph
12.1(a) unless Tenant has failed to make the required payment within three (3)
days after such notice from Landlord. After the two notices have been given,
Landlord shall not be required to provide any further notices to Tenant. Each
such notice shall be concurrent with, and not in addition to, any notice
required by applicable Laws; or

 

(b) Tenant shall have done or permitted to be done any act, use or thing in its
use, occupancy or possession of the Leased Premises or the Building or the
Outside Areas which is prohibited by the terms of this Lease and not cured
within thirty (30) days after written notice; or

 

(c) Tenant shall have failed to perform any term, covenant or condition of this
Lease (except those requiring the payment of Base Monthly Rent or Additional
Rent, which failures shall be governed by subparagraph (a) above) within the
shorter of (i) any specific time period expressly provided under this Lease for
the performance of such term, covenant or condition, or (ii) thirty (30) days
after written notice from Landlord to Tenant specifying the nature of such
failure and requesting Tenant to perform same; or

 

(d) Tenant shall have sublet the Leased Premises or assigned or encumbered its
interest in this Lease in violation of the provisions contained in Article 7,
whether voluntarily or by operation of law and does not cure within thirty (30)
days; or

 

(e) Tenant shall have abandoned the Leased Premises; or

 

(f) Tenant or any Guarantor of this Lease shall have permitted or suffered the
sequestration or attachment of, or execution on, or the appointment of a
custodian or receiver with respect to, all or any substantial part of the
property or assets of Tenant (or such Guarantor) or any property or asset
essential to the conduct of Tenant’s (or such Guarantor’s) business, and Tenant
(or such Guarantor) shall have failed to obtain a return or release of the same
within sixty (60) days thereafter, or prior to sale pursuant to such
sequestration, attachment or levy, whichever is earlier; or

 

(g) Tenant or any Guarantor of this Lease shall have made a general assignment
of all or a substantial part of its assets for the benefit of its creditors; or

 

17



--------------------------------------------------------------------------------

(h) Tenant or any Guarantor of this Lease shall have allowed (or sought) to have
entered against it a decree or order which: (i) grants or constitutes an order
for relief, appointment of a trustee, or condemnation or a reorganization plan
under the bankruptcy laws of the United States; (ii) approves as properly filed
a petition seeking liquidation or reorganization under said bankruptcy laws or
any other debtor’s relief law or similar statute of the United States or any
state thereof; or (iii) otherwise directs the winding up or liquidation of
Tenant; provided, however, if any decree or order was entered without Tenant’s
consent or over Tenant’s objection, Landlord may not terminate this Lease
pursuant to this Subparagraph if such decree or order is rescinded or reversed
within sixty (60) days after its original entry; or

 

(i) Tenant or any Guarantor of this Lease shall have availed itself of the
protection of any debtor’s relief law, moratorium law or other similar law which
does not require the prior entry of a decree or order.

 

(j) Tenant shall be in default of its obligations under any lease between
Landlord and Tenant.

 

12.2 Landlord’s Remedies. In the event of any default by Tenant, and without
limiting Landlord’s right to indemnification as provided in Article 8.2,
Landlord shall have the following remedies, in addition to all other rights and
remedies provided by law or otherwise provided in this Lease, to which Landlord
may resort cumulatively, or in the alternative:

 

(a) Landlord may, at Landlord’s election, keep this Lease in effect and enforce,
by an action at law or in equity, all of its rights and remedies under this
Lease including, without limitation, (i) the right to recover the rent and other
sums as they become due by appropriate legal action, (ii) the right to make
payments required by Tenant, or perform Tenant’s obligations and be reimbursed
by Tenant for the cost thereof with interest at the then maximum rate of
interest not prohibited by law from the date the sum is paid by Landlord until
Landlord is reimbursed by Tenant, and (iii) the remedies of injunctive relief
and specific performance to prevent Tenant from violating the terms of this
Lease and/or to compel Tenant to perform its obligations under this Lease, as
the case maybe.

 

(b) Landlord may, at Landlord’s election, terminate this Lease by giving Tenant
written notice of termination, in which event this Lease shall terminate on the
date set forth for termination in such notice, in which event Tenant shall
immediately surrender the Leased Premises to Landlord, and if Tenant fails to do
so, Landlord may, without prejudice to any other remedy which it may have for
possession or arrearages in rent, enter upon and take possession of the Leased
Premises and expel or remove Tenant and any other person who may be occupying
the Leased Premises or any part thereof, without being liable for prosecution or
any claim or damages therefor. Any termination under this subparagraph shall not
relieve Tenant from its obligation to pay to Landlord all Base Monthly Rent and
Additional Rent then or thereafter due, or any other sums due or thereafter
accruing to Landlord, or from any claim against Tenant for damages previously
accrued or then or thereafter accruing. In no event shall any one or more of the
following actions by Landlord, in the absence of a written election by Landlord
to terminate this Lease constitute a termination of this Lease:

 

(i) Appointment of a receiver or keeper in order to protect Landlord’s interest
hereunder;

 

(ii) Consent to any subletting of the Leased Premises or assignment of this
Lease by Tenant, whether pursuant to the provisions hereof or otherwise; or

 

(iii) Any action taken by Landlord or its partners, principals, members,
officers, agents, employees, or servants, which is intended to mitigate the
adverse effects of any breach of this Lease by Tenant, including, without
limitation, any action taken to maintain and preserve the Leased Premises on any
action taken to relet the Leased Premises or any portion thereof for the account
at Tenant and in the name of Tenant.

 

(c) In the event Tenant breaches this Lease and abandons the Leased Premises,
Landlord may terminate this Lease, but this Lease shall not terminate unless
Landlord gives Tenant written notice of termination. If Landlord does not
terminate this Lease by giving written notice of termination, Landlord may
enforce all its rights and remedies under this Lease, including the right and
remedies provided by California Civil Code Section 1951.4 (“lessor may continue
lease in effect after lessee’s breach and abandonment and recover rent as it
becomes due, if lessee has right to sublet or assign, subject only to reasonable
limitations”), as in effect on the Effective Date of this Lease.

 

(d) In the event Landlord terminates this Lease, Landlord shall be entitled, at
Landlord’s election, to the rights and remedies provided in California Civil
Code Section 1951.2, as in effect on the Effective Date of this Lease. For
purposes of computing damages pursuant to Section 1951.2, an interest rate equal
to the maximum rate of interest then not prohibited by law shall be used where
permitted. Such damages shall include, without limitation:

 

(i) The worth at the time of the award of the unpaid rent which had been earned
at the time of termination;

 

(ii) The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided;

 

(iii) The worth at the time of award of the amount by which the unpaid rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably

 

18



--------------------------------------------------------------------------------

avoided, computed by discounting such amount at the discount rate of the Federal
Reserve Bank of San Francisco, at the time of award plus one percent;

 

(iv) Any other amount necessary to compensate Landlord for all detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease, or which in the ordinary course of things would be likely to result
therefrom, including without limitation, the following: (i) expenses for
cleaning, repairing or restoring the Leased Premises, (ii) expenses for
altering, remodeling or otherwise improving the Leased Premises for the purpose
of reletting, including removal of existing leasehold improvements and/or
installation of additional leasehold improvements (regardless of how the same is
funded, including reduction of rent, a direct payment or allowance to a new
tenant, or otherwise), (iii) broker’s fees allocable to the remainder of the
term of this Lease, advertising costs and other expenses of reletting the Leased
Premises; (iv) costs of carrying and maintaining the Leased Premises, such as
taxes, insurance premiums, utility charges and security precautions, (v)
expenses incurred in removing, disposing of and/or storing any of Tenant’s
personal property, inventory or trade fixtures remaining therein; (vi)
reasonable attorney’s fees, expert witness fees, court costs and other
reasonable expenses incurred by Landlord (but not limited to taxable costs) in
retaking possession of the Leased Premises, establishing damages hereunder and
releasing the Leased Premises; and (vii) any other expenses, costs or damages
otherwise incurred or suffered as a result of Tenant’s default; and

 

(v) The unamortized amount of any tenant improvement or similar allowance paid
or credited by Landlord to Tenant pursuant to this Lease or the Work Letter.

 

(e) Pursuant to California Code of Civil Procedure Section 1161.1, Landlord may
accept a partial payment of Rent after serving a notice pursuant to California
Code of Civil Procedure Section 1161, and may without further notice to the
Tenant, commence and pursue an action to recover the difference between the
amount demanded in that notice and the payment actually received. This
acceptance of such a partial payment of Rent does not constitute a waiver of any
rights, including any right the Landlord may have to recover possession of the
Leased Premises.

 

12.3 Landlord’s Default And Tenant’s Remedies. In the event Landlord fails to
perform its obligations under this Lease, Landlord shall nevertheless not be in
default under the terms of this Lease until such time as Tenant shall have first
given Landlord written notice specifying the nature of such failure to perform
its obligations, and then only after Landlord shall have had thirty (30) days
following its receipt of such notice within which to perform such obligations;
provided that, if longer than thirty (30) days is reasonably required in order
to perform such obligations, Landlord shall have such longer period. In the
event of Landlord’s default as above set forth, then, and only then, Tenant may
then proceed in equity or at law to compel Landlord to perform its obligations
and/or to recover damages proximately caused by such failure to perform (except
as and to the extent Tenant has waived its right to damages as provided in this
Lease).

 

12.4 Limitation Of Tenant’s Recourse. Tenant’s sole recourse against Landlord
shall be to Landlord’s interest in the Building and the Outside Areas. If
Landlord is a corporation, trust, partnership, joint venture, limited liability
company, unincorporated association, or other form of business entity, Tenant
agrees that (i) the obligations of Landlord under this Lease shall not
constitute personal obligations of the officers, directors, trustees, partners,
joint venturers, members, managers, owners, stockholders, or other principals of
such business entity, and (ii) Tenant shall have recourse only to the interest
of such corporation, trust, partnership, joint venture, limited liability
company, unincorporated association, or other form of business entity in the
Building and the Outside Areas for the satisfaction of such obligations and not
against the assets of such officers, directors, trustees, partners, joint
venturers, members, managers, owners, stockholders or principals. Additionally,
if Landlord is a partnership or limited liability company, then Tenant covenants
and agrees:

 

(a) No partner, manager, or member of Landlord shall be sued or named as a party
in any suit or action brought by Tenant with respect to any alleged breach of
this Lease (except to the extent necessary to secure jurisdiction over the
partnership or limited liability company and then only for that sole purpose);

 

(b) No service of process shall be made against any partner, manager, or member
of Landlord except for the sole purpose of securing jurisdiction over the
partnership; and

 

(c) No writ of execution will ever be levied against the assets of any partner,
manager, or member of Landlord other than to the extent of his or her interest
in the assets of the partnership or limited liability company constituting
Landlord.

 

Tenant further agrees that each of the foregoing covenants and agreements shall
be enforceable by Landlord and by any partner or member of Landlord and shall be
applicable to any actual or alleged misrepresentation or nondisclosure made
regarding this Lease or the Leased Premises or any actual or alleged failure,
default or breach of any covenant or agreement either expressly or implicitly
contained in this Lease or imposed by statute or at common law.

 

12.5 Tenant’s Waiver. Landlord and Tenant agree that the provisions of Paragraph
12.3 above are intended to supersede and replace the provisions of California
Civil Code Sections 1932(1), 1941 and 1942, and accordingly, Tenant hereby
waives the provisions of California Civil Code Sections 1932(1), 1941 and 1942
and/or any similar or successor law regarding Tenant’s right to terminate this
Lease or to make repairs and deduct the expenses of such repairs from the rent
due under this Lease.

 

19



--------------------------------------------------------------------------------

ARTICLE 13

 

GENERAL PROVISIONS

 

13.1 Taxes On Tenant’s Property. Tenant shall pay before delinquency any and all
taxes, assessments, license fees, use fees, permit fees and public charges of
whatever nature or description levied, assessed or imposed against Tenant or
Landlord by a governmental agency arising out of, caused by reason of or based
upon Tenant’s estate in this Lease. Tenant’s ownership of property, improvements
made by Tenant to the Leased Premises or the Outside Areas, improvements made by
Landlord for Tenant’s use within the Leased Premises or the Outside Areas,
Tenant’s use (or estimated use) of public facilities or services or Tenant’s
consumption (or estimated consumption) of public utilities, energy, water or
other resources (collectively, “Tenant’s Interest”). Upon demand by Landlord,
Tenant shall furnish Landlord with satisfactory evidence of these payments. If
any such taxes, assessments, fees or public charges are levied against Landlord,
Landlord’s property, the Building or the Property, or if the assessed value of
the Building or the Property is increased by the inclusion therein of a value
placed upon Tenant’s Interest, Landlord shall have the right to require Tenant
to pay such taxes, and if not paid and satisfactory evidence of payment
delivered to Landlord at least ten days prior to delinquency, then Landlord
shall have the right to pay such taxes on Tenant’s behalf and to invoice Tenant
for the same, in either case whether before or after the expiration or earlier
termination of the Lease Term. Tenant shall, within the earlier to occur of (a)
thirty (30) days of the date it receives an invoice from Landlord setting forth
the amount of such taxes, assessments, fees, or public charge so levied, or (b)
the due date of such invoice, pay to Landlord, as Additional Rent, the amount
set forth in such invoice. Failure by Tenant to pay the amount so invoiced
within such time period shall be conclusively deemed a default by Tenant under
this Lease. Tenant shall have the right to bring suit in any court of competent
jurisdiction to recover from the taxing authority the amount of any such taxes,
assessments, fees or public charges so paid.

 

13.2 Holding Over. This Lease shall terminate without further notice on the
Lease Expiration Date (as set forth in Article 1). Any holding over by Tenant
after expiration of the Lease Term shall neither constitute a renewal nor
extension of this Lease nor give Tenant any rights in or to the Leased Premises
except as expressly provided in this Paragraph. Any such holding over to which
Landlord has consented shall be construed to be a tenancy from month to month,
on the same terms and conditions herein specified insofar as applicable, except
that the Base Monthly Rent shall be increased to an amount equal to one hundred
fifty percent (150%) of the Base Monthly Rent payable during the last full month
immediately preceding such holding over. Without limiting the foregoing, in the
event of a holding over to which Landlord has consented, any rights of Landlord
or obligations of Tenant set forth in this Lease and purporting to apply during
the term of this Lease, shall nonetheless also be deemed to apply during any
such hold over period. Tenant acknowledges that if Tenant holds over without
Landlord’s consent, such holding over may compromise or otherwise affect
Landlord’s ability to enter into new leases with prospective tenants regarding
the Leased Premises. Therefore, if Tenant fails to surrender the Leased Premises
upon the expiration or termination of this Lease, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from and against all claims resulting from
such failure, including, without limiting the foregoing, any claims made by any
succeeding tenant founded upon such failure to surrender, and any losses
suffered by Landlord, including lost profits, resulting from such failure to
surrender.

 

13.3 Subordination To Mortgages. This Lease is subject to and subordinate to all
ground leases, mortgages and deeds of trust which affect the Building or the
Property and which are of public record as of the Effective Date of this Lease,
and to all renewals, modifications, consolidations, replacements and extensions
thereof. However, if the lessor under any such ground lease or any lender
holding any such mortgage or deed of trust shall advise Landlord that it desires
or requires this Lease to be made prior and superior thereto, then, upon written
request of Landlord to Tenant, Tenant shall promptly execute, acknowledge and
deliver any and all customary or reasonable documents or instruments which
Landlord and such lessor or lender deems necessary or desirable to make this
Lease prior thereto. Tenant hereby consents to Landlord’s ground leasing the
land underlying the Building or the Property and/or encumbering the Building or
the Property as security for future loans on such terms as Landlord shall
desire, all of which future ground leases, mortgages or deeds of trust shall be
subject to and subordinate to this Lease. However, it any lessor under any such
future ground lease or any lender holding such future mortgage or deed of trust
shall desire or require that this Lease be made subject to and subordinate to
such future ground lease, mortgage or deed of trust, then Tenant agrees, within
ten (10) business days after Landlord’s written request therefor, to execute,
acknowledge and deliver to Landlord any and all documents or instruments
requested by Landlord or by such lessor or lender as may be necessary or proper
to assure the subordination of this Lease to such future ground lease, mortgage
or deed of trust, but only if such lessor or lender agrees not to disturb
Tenant’s quiet possession of the Leased Premises so long as Tenant is not in
default under this Lease. Tenant’s failure to execute and deliver such documents
or instruments within ten business days after Landlord’s request therefor shall
be a material default by Tenant under this Lease, and no further notice shall be
required under Paragraph 12.1(c) or any other provision of this Lease, and
Landlord shall have all of the rights and remedies available to Landlord as
Landlord would otherwise have in the case of any other material default by
Tenant, it being agreed and understood by Tenant that Tenant’s failure to so
deliver such documents or instruments in a timely manner could result in
Landlord being unable to perform committed obligations to other third parties
which were made by Landlord in reliance upon this covenant of Tenant. If
Landlord assigns the Lease as security for a loan, Tenant agrees to execute such
documents as are reasonably requested by the lender and to provide reasonable
provisions in the Lease protecting such lender’s security interest which are
customarily required by institutional lenders making loans secured by a deed of
trust, which may include, but shall not be limited to, those provisions listed
on Exhibit C attached hereto.

 

13.4 Tenant’s Attornment Upon Foreclosure. Tenant shall, upon request, attorn
(i) to any purchaser of the Building or the Property at any foreclosure sale or
private sale conducted pursuant to any security instruments encumbering the
Building or the Property, (ii) to any grantee or transferee designated in any
deed given in lieu of foreclosure of any security interest encumbering the
Building or the Property, or (iii) to the lessor under an

 

20



--------------------------------------------------------------------------------

underlying ground lease of the land underlying the Building or the Property,
should such ground lease be terminated; provided that such purchaser, grantee or
lessor recognizes Tenant’s rights under this Lease and does no unlawfully
disturb Tenant.

 

13.5 Mortgagee Protection. In the event of any default on the part of Landlord,
Tenant will give notice by registered mail to any Lender or lessor under any
underlying ground lease who shall have requested, in writing, to Tenant that it
be provided with such notice, and Tenant shall offer such Lender or lessor a
reasonable opportunity to cure the default, including time to obtain possession
of the Leased Premises by power of sale or judicial foreclosure or other
appropriate legal proceedings if reasonably necessary to effect a cure.

 

13.6 Estoppel Certificate. Tenant will, following any request by Landlord,
promptly execute and deliver to Landlord an estoppel certificate substantially
in form attached as Exhibit D, (i) certifying that this Lease is unmodified and
in full force and effect, or, if modified, stating the nature of such
modification and certifying that this Lease, as so modified, is in full force
and effect, (ii) stating the date to which the rent and other charges are paid
in advance, if any, (iii) acknowledging that there are not, to Tenant’s
knowledge, any uncured defaults on the part of Landlord hereunder, or specifying
such defaults if any are claimed, and (iv) certifying such other information
about this Lease as may be reasonably requested by Landlord, its Lender or
prospective lenders, investors or purchasers of the Building or the Property.
Tenant’s failure to execute and deliver such estoppel certificate within ten
business days after Landlord’s request therefor shall be a material default by
Tenant under this Lease, no further notice shall be required under Paragraph
12.1(c) or any other provision of this Lease, and Landlord shall have all of the
rights and remedies available to Landlord as Landlord would otherwise have in
the case of any other material default by Tenant, it being agreed and understood
by Tenant that Tenant’s failure to so deliver such estoppel certificate in a
timely manner could result in Landlord being unable to perform committed
obligations to other third parties which were made by Landlord in reliance upon
this covenant of Tenant. Landlord and Tenant intend that any statement delivered
pursuant to this paragraph may be relied upon by any Lender or purchaser or
prospective Lender or purchaser of the Building, the Property, or any interest
in them.

 

13.7 Tenant’s Financial Information. Tenant shall, within ten business days
after Landlord’s request therefor, deliver to Landlord a copy of Tenant’s (and
any guarantor’s) current financial statements (including a balance sheet, income
statement and statement of cash flow, all prepared in accordance with generally
accepted accounting principles), and any such other information reasonably
requested by Landlord regarding Tenant’s financial condition. Landlord shall be
entitled to disclose such financial statements or other information to its
Lender, to any present or prospective principal of or investor in Landlord, or
to any prospective Lender or purchaser of the Building, the Property, or any
portion thereof or interest therein. Any such financial statement or other
information which is marked ‘“confidential” or “company secrets” (or is
otherwise similarly marked by Tenant) shall be confidential and shall not be
disclosed by Landlord to any third party except as specifically provided in this
paragraph, unless the same becomes a part of the public domain without the fault
of Landlord.

 

13.8 Transfer By Landlord. Landlord and its successors in interest shall have
the right to transfer their interest in the Building, the Property, or any
portion thereof at any time and to any person or entity. In the event of any
such transfer, the Landlord originally named herein (and in the case of any
subsequent transfer, the transferor), from the date of such transfer, shall be
automatically relieved, without any further act by any person or entity, of all
liability for (i) the performance of the obligations of the Landlord hereunder
which may accrue after the date of such transfer, and (ii) repayment of any
unapplied portion of the Security Deposit (upon transferring or crediting the
same to the transferee), and (iii) the performance of the obligations of the
Landlord hereunder which have accrued before the date of transfer if its
transferee agrees to assume and perform all such prior obligations of the
Landlord hereunder. Tenant shall attorn to any such transferee. After the date
of any such transfer, the term “Landlord” as used herein shall mean the
transferee of such interest in the Building or the Property.

 

13.9 Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, acts of war, terrorist acts, inability to obtain
services, labor, or materials or reasonable substitutes therefor, governmental
actions, civil commotions, fire or other casualty, and other causes beyond the
reasonable control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, a “Force Majeure”), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and.
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party’s performance caused by a Force Majeure.

 

21



--------------------------------------------------------------------------------

13.10 Notices. Any notice required or permitted to be given under this Lease
other than statutory notices shall be in writing and (i) personally delivered,
(ii) sent by United States mail, registered or certified mail, postage prepaid,
return receipt requested, (iii) sent by Federal Express or similar nationally
recognized overnight courier service, or (iv) transmitted by facsimile with a
hard copy sent within one (1) business day by any of the foregoing means, and in
all cases addressed as follows, and such notice shall be deemed to have been
given upon the date of actual receipt of delivery (or refusal to accept
delivery) at the address specified below (or such other addresses as may be
specified by notice in the foregoing manner) as indicated on the return receipt
or air bill:

 

If to Landlord:    525 Almanor LLC      c/o Menlo Equities LLC      490
California Avenue      4th Floor      Palo Alto, California 94306     
Attention: Henry Bullock/Richard Holmstrom      Facsimile: (650) 326-9333

with a copy to:

   Cooley Godward LLP      One Maritime Plaza      20th Floor      San
Francisco, California 94111      Attention: Paul Churchill      Facsimile: (415)
951-3699 If to Tenant:    Blue Coat Systems, Inc.      650 Almanor Avenue     
Sunnyvale, California 94085      Attention: Bob Verheecke

with a copy to:

   Hopkins & Carley, a Law Corporation      70 First Street      San Jose, CA
95113-2406      Attention: Julie A. Frambach, Esq.

 

Any notice given in accordance with the foregoing shall be deemed received upon
actual receipt or refusal to accept delivery. Any statutory notice shall be
given and deemed received in accordance with the applicable statute or as
otherwise provided by law.

 

13.11 Attorneys’ Fees. In the event any party shall bring any action,
arbitration proceeding or legal proceeding alleging a breach of any provision of
this Lease, to recover rent, to terminate this Lease, or to enforce, protect,
determine or establish any term or covenant of this Lease or rights or duties
hereunder of either party, the prevailing party shall be entitled to recover
from the non-prevailing party as a part of such action or proceeding, or in a
separate action for that purpose brought within one year from the determination
of such proceeding, reasonable attorneys’ fees, expert witness fees, court costs
and other reasonable expenses incurred by the prevailing party.

 

13.12 Definitions. Any term that is given a special meaning by any provision in
this Lease shall, unless otherwise specifically stated, have such meaning
wherever used in this Lease or in any Addenda or amendment hereto. In addition
to the terms defined in Article 1, the following terms shall have the following
meanings:

 

(a) Real Property Taxes. The term “Real Property Tax” or “Real Property Taxes”
shall each mean Tenant’s Expense Share of the following (to the extent
applicable to any portion of the Lease Term, regardless of when the same are
imposed, assessed, levied, or otherwise charged): (i) all taxes, assessments,
levies and other charges of any kind or nature whatsoever, general and special,
foreseen and unforeseen (including all installments of principal and interest
required to pay any general or special assessments for public improvements and
any increases resulting from reassessments caused by any change in ownership or
new construction), now or hereafter imposed by any governmental or
quasi-governmental authority or special district having the direct or indirect
power to tax or levy assessments, which are levied or assessed for whatever
reason against the Property or any portion thereof, or Landlord’s interest
herein, or the fixtures, equipment and other property of Landlord that is an
integral part of the Property and located thereon, or Landlord’s business of
owning, leasing or managing the Property or the gross receipts, income or
rentals from the Property, (ii) all charges, levies or fees imposed by any
governmental authority against Landlord by reason of or based upon the use of or
number of parking spaces within the Property, the amount of public services or
public utilities used or consumed (e.g. water, gas, electricity, sewage or waste
water disposal) at the Property, the number of persons employed by tenants of
the Property, the size (whether measured in area, volume, number of tenants or
whatever) or the value of the Property, or the type of use or uses conducted
within the Property, and all costs and fees (including attorneys’ fees)
reasonably incurred by Landlord in contesting any Real Property Tax and in
negotiating with public authorities as to any Real Property Tax. If, at any time
during the Lease Term, the taxation or assessment of the Property prevailing as
of the Effective Date of this Lease shall be altered so that in lieu of or in
addition to any the Real Property Tax described above there shall be levied,
awarded or imposed (whether by reason of a change in the method of taxation or
assessment, creation of a new tax or charge, or any other cause) an alternate,
substitute, or additional use or charge (i) on the value, size, use or occupancy
of the Property or Landlord’s interest therein or (ii) on or measured by the
gross receipts, income or rentals from the Property, or on Landlord’s business
of owning, leasing or managing the Property or (iii) computed in any manner with
respect to the operation of the Property, then any such tax or charge, however
designated, shall be included within the meaning of the terms “Real Property
Tax” or “Real Property Taxes” for purposes of this Lease. If any Real Property
Tax is partly based upon property or rents unrelated to the Property, then only
that part of such Real Property Tax that is fairly allocable to the Property
shall be included within the meaning of the terms “Real Property Tax” or “Real
Property Taxes.” Notwithstanding the foregoing, the terms “Real Property Tax” or
“Real Property Taxes” shall not include estate, inheritance, transfer, gift or
franchise taxes of Landlord or the federal or state income tax imposed on
Landlord’s income from all sources.

 

22



--------------------------------------------------------------------------------

(b) Landlord’s Insurance Costs. The term “Landlord’s Insurance Costs” shall mean
Tenant’s Expense Share of the following (to the extent applicable to any portion
of the Lease Term, regardless of when the same are incurred): the costs to
Landlord to carry and maintain the policies of fire and property damage
insurance for the Building and the Property and general liability and any other
insurance required or permitted to be carried by Landlord pursuant to Article 9.
Landlord may include in Landlord’s Insurance Costs deductible amounts paid by
Landlord upon the occurrence of any insured casualty or loss provided such
deductible is expensed in repairing and restoring the Building, subject to the
exclusion and amortization provisions herein applicable to the item for which
such expenditure was applied. For example, if the deductible is applied to
capital expenditures, such deductible shall be subject to the amortization
provisions herein.

 

(c) Property Maintenance Costs. The term “Property Maintenance Costs” shall mean
Tenant’s Expense share of all costs and expenses (except Landlord’s Insurance
Costs and Real Property Taxes) paid or incurred by Landlord in protecting,
operating, maintaining, repairing and preserving the Property and all parts
thereof, including without limitation, (i) market rate professional management
fees, and (ii) such other costs as may be paid or incurred with respect to
operating, maintaining, and preserving the Property, such as repairing and
resurfacing the exterior surfaces of the Building (including roofs), repairing
and resurfacing paved areas, repairing and replacing structural parts of the
Building, and repairing and replacing, when necessary, electrical, plumbing,
heating, ventilating and air conditioning systems serving the Building. Property
Maintenance Costs for purposes of this Lease shall not include any expenses
which are customarily capitalized by Landlord except to the extent the need for
such expenses arises due to the breach of this Lease by Tenant, the negligence
or willful misconduct by Tenant, its employees, contractors, agents, or is
otherwise the responsibility of Tenant pursuant to the terms of Paragraph 6.3
above.

 

(d) Property Operating Expenses. The term “Property Operating Expenses” shall
mean and include all Real Property Taxes, plus all Landlord’s Insurance Costs,
plus all Property Maintenance Costs. Notwithstanding anything to the contrary
set forth herein, Property Operating Expenses payable to Tenant hereunder shall
not exceed $6,455.00 per month.

 

(e) Law. The term “Law” shall mean any judicial decisions and any statute,
constitution, ordinance, resolution, regulation, rule, administrative order, or
other requirements of any municipal, county, state, federal, or other
governmental agency or authority having jurisdiction over the parties to this
Lease, the Leased Premises, the Building or the Property, or any of them, in
effect either at the Effective Date of this Lease or at any time during the
Lease Term, including, without limitation, any regulation, order, or policy of
any quasi-official entity or body (e.g. a board of fire examiners or a public
utility or special district).

 

(f) Lender. The term “Lender” shall mean the holder of any promissory note or
other evidence of indebtedness secured by the Property or any portion thereof.

 

(g) Restrictions. The term “Restrictions” shall mean (as they may exist from
time to time) any and all covenants, conditions and restrictions, private
agreements, easements, and any other recorded documents or instruments affecting
the use of the Property, the Building, the Leased Premises, or the Outside
Areas.

 

(h) Rent. The term “Rent” shall mean collectively Base Monthly Rent and all
Additional Rent.

 

13.13 General Waivers. One party’s consent to or approval of any act by the
other party requiring the first party’s consent or approval shall not be deemed
to waive or render unnecessary the first party’s consent to or approval of any
subsequent similar act by the other party. No waiver of any provision hereof, or
any waiver of any breach of any provision hereof, shall be effective unless in
writing and signed by the waiving party. The receipt by landlord of any rent or
payment with or without knowledge of the breach of any other provision hereof
shall not be deemed a waiver of any such breach. No waiver of any provision of
this Lease shall be deemed a continuing waiver unless such waiver specifically
states so in writing and is signed by both Landlord and Tenant. No delay or
(mission in the exercise of any right or remedy accruing to either party upon
any breach by the other party under this Lease shall impair such right or remedy
or be construed as a waiver of any such breach theretofore or thereafter
occurring. The waiver by either party of any breach of any provision of this
Lease shall not be deemed to be a waiver of any subsequent breach of the same or
any other provisions herein contained.

 

3.14 Miscellaneous. Should any provisions of this Lease prove to be invalid or
illegal, such invalidity or illegality shall in no way affect, impair or
invalidate any other provisions hereof, and such remaining provisions shall
remain in full force and effect. Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor. Any copy of this Lease which is executed by the parties shall be deemed
an original for all purposes. This Lease shall, subject to the provisions
regarding assignment, apply to and bind the respective heirs, successors,
executors, administrators and assigns of Landlord and Tenant. The benefit of
each indemnity obligation of Tenant under this Lease is assignable in whole or
in part by Landlord. The term party” shall mean Landlord or Tenant as the
context implies. If Tenant consists of more than one person or entity, then all
members of Tenant shall be jointly and severally liable hereunder. Submission of
this Lease for review, examination or signature by Tenant does not constitute an
offer to lease, a reservation of or an option for lease, and notwithstanding any
inconsistent language contained in any other document, this Lease is not
effective as a lease or otherwise until execution and delivery by both Landlord
and Tenant. This Lease shall be construed and enforced in accordance with the
Laws of the State in which the Leased Premises are located. The captions in this
Lease are for convenience only and shall not be construed in the construction or
interpretation of any provision hereof. When the context of this Lease requires,
the neuter gender includes the masculine, the feminine, a partnership,
corporation, limited liability company, joint venture, or other form of business
entity, and the singular includes the plural. The terms “must” “shall,” “will,”
and “agree” are mandatory. The term “may” is permissive. The term “governmental
agency” or “governmental authority” or similar terms shall include, without
limitation, all federal, state, city, local

 

23



--------------------------------------------------------------------------------

and other governmental and quasi-governmental agencies, authorities, bodies,
boards, etc., and any party or parties having enforcement rights under any
Restrictions. When a party is required to do something by this Lease, it shall
do so at its sole cost and expense without right of reimbursement from the other
party unless specific provision is made therefor. Where Landlord’s consent is
required hereunder, the consent of any Lender shall also be required. Landlord
and Tenant shall both be deemed to have drafted this Lease, and the rule of
construction that a document is to be construed against the drafting party shall
not be employed in the construction or interpretation of this Lease. Where
Tenant is obligated not to perform any act or is not permitted to perform any
act, Tenant is also obligated to restrain any others reasonably within its
control, including agents, invitees, contractors, subcontractors and employees
from performing such act. Landlord shall not become or be deemed a partner or a
joint venturer with Tenant by reason of any of the provisions of this Lease.

 

ARTICLE 14

 

CORPORATE AUTHORITY

BROKERS AND ENTIRE AGREEMENT

 

14.1 Corporate Authority. If Tenant is a corporation, each individual executing
this Lease on behalf of such corporation represents and warrants that Tenant is
validly formed and duly authorized and existing, that Tenant is qualified to do
business in the State in which the Leased Premises are located, that Tenant has
the full right and legal authority to enter into this Lease, and that he or she
is duly authorized to execute and deliver this Lease on behalf of Tenant in
accordance with its terms. Tenant shall, within three (3) business days after
execution of this Lease, deliver to Landlord a certified copy of the resolution
of its board of directors authorizing or ratifying the execution of this Lease,
as well as a certified copy of binding resolutions of any guarantor in form
reasonably acceptable to Landlord, authorizing or ratifying the execution of the
applicable guaranty, and if Tenant fails to do so, the same shall be a material
default on the part of Tenant permitting Landlord at its sole election to
terminate this Lease.

 

14.2 Brokerage Commissions. Tenant represents, warrants and agrees that it has
not had any dealings with any real estate broker(s), leasing agent(s), finder(s)
or salesmen, other than the Brokers (as named in Article 1) with respect to the
lease by it of the Leased Premises pursuant to this Lease, and that it will
indemnify, defend with competent counsel, and hold Landlord harmless from any
liability for the payment of any real estate brokerage commissions, leasing
commissions or finder’s fees claimed by any other real estate broker(s), leasing
agent(s), finder(s), or salesmen to be earned or due and payable by reason of
Tenant’s agreement or promise (implied or otherwise) to pay (or to have Landlord
pay) such a commission or finder’s fee by reason of its leasing the Leased
Premises pursuant to this Lease. Notwithstanding any provision of this Lease to
the contrary, Landlord shall not pay any leasing commission or compensation of
any kind or type in connection with an extension of the term of this Lease, an
expansion of the Leased Premises, a lease or sublease of any other premises
leased by Tenant pursuant to any right of first offer or right of first refusal
or other similar right granted to Tenant.

 

14.3 Entire Agreement. This Lease and the Exhibits (as described in Article 1),
which Exhibits are by this reference incorporated herein, constitute the entire
agreement between the parties, and there are no other agreements understandings
or representations between the parties relating to the lease by Landlord of the
Leased Premises to Tenant, except as expressed herein. No subsequent changes,
modifications or additions to this Lease shall be binding upon the parties
unless in writing and signed by both Landlord and Tenant.

 

(a) Landlord’s Representations. Tenant acknowledges that neither Landlord nor
any of its agents made any representations or warranties respecting the
Property, the Building or the Leased Premises, upon which Tenant relied in
entering into the Lease, which are not expressly set forth in this Lease. Tenant
further acknowledges that neither Landlord nor any of its agents made any
representations as to (i) whether the Leased Premises may be used for Tenant’s
intended use under existing Law, or (ii) the suitability of the Leased Premises
for the conduct of Tenant’s business or (iii) the exact square footage of the
Leased Premises, and that Tenant relies solely upon its own investigations with
respect to such matters. Tenant expressly waives any and all claims for damage
by reason of any statement, representation, warranty, promise or other agreement
of Landlord or Landlord’s agent(s), if any, not contained in this Lease or in
any Exhibit attached hereto.

 

ARTICLE 15

 

TELEPHONE SERVICE

 

Notwithstanding any other provision of this Lease to the contrary:

 

(a) Landlord shall provide Tenant access to such quantity of pairs in the
Building intra-building network cable (“INC”) as is determined to be available
by Landlord in its reasonable discretion. Tenant’s access to the INC shall be
solely by arrangements made by Tenant, as Tenant may elect, directly with
Pacific Bell or Landlord (or such vendor as Landlord may designate), and Tenant
shall pay all reasonable charges as may be imposed in connection therewith.
Pacific Bell’s charges shall be deemed to be reasonable. Subject to the
foregoing, Landlord shall have no responsibility for providing to Tenant any
telephone equipment, including wiring, within the Leased Premises or for
providing telephone service or connections from the utility to the Leased
Premises, except as required by law.

 

(b) Tenant shall not alter, modify, add to or disturb any telephone wiring in
the Leased Premises or elsewhere in the Building without the Landlord’s prior
written consent. Tenant shall be liable to Landlord for any damage to the
telephone wiring in the Building due to the act, negligent or otherwise, of
Tenant or any employee, contractor or other agent of Tenant. Tenant shall have
no access to the telephone closets within the Building, except

 

24



--------------------------------------------------------------------------------

in the manner and under procedures established by Landlord. Tenant shall
promptly notify Landlord of any actual or suspected failure of telephone service
to the Leased Premises.

 

(c) All costs incurred by Landlord for the installation, maintenance, repair and
replacement of telephone wiring in the Building shall be a Property Maintenance
Cost.

 

(d) Landlord makes no warranty as to the quality, continuity or availability of
the telecommunications services in the Building, and Tenant hereby waives any
claim against Landlord for any actual or consequential damages (including
damages for loss of business) in the event Tenant’s telecommunications services
in any way are interrupted, damaged or rendered less effective, except to the
extent caused by the active gross negligence or willful misconduct of Landlord,
its agents or employees. Tenant acknowledges that Landlord meets its duty of
care to Tenant with respect to the Building INC by contracting with a reliable
third party vendor to assume responsibility for the maintenance and repair
thereof (which contract shall contain provisions requiring such vendor to
inspect the INC periodically (the frequency of such inspections to be determined
by such vendor based on its experience and professional judgment), and requiring
such vendor to meet local and federal requirements for telecommunications
material and workmanship). Subject to the foregoing, Landlord shall not be
liable to Tenant and Tenant waives all claims against Landlord whatsoever,
whether for personal injury, property damage, loss of use of the Leased
Premises, or otherwise, due to the interruption or failure of telephone services
to the Leased Premises. Tenant hereby holds Landlord harmless and agrees to
indemnify, protect and defend Landlord from and against any liability for any
damage, loss or expense due to any failure or interruption of telephone service
to the Leased Premises for any reason. Tenant agrees to obtain loss of rental
insurance adequate to cover any damage, loss or expense occasioned by the
interruption of telephone service.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
respective dates below set forth with the intent to be legally bound thereby as
of the Effective Date of this Lease first above set forth.

 

        LANDLORD:        

525 ALMANOR LLC, a California limited liability company

            By:  

Menlo Equities LLC, a California

limited liability company, Manager

               

By:

 

Diamant Investments LLC, a Delaware limited

liability company, Member

Dated:

 

3/9/04

         

By:

  /s/    RICHARD J. HOLMSTROM                            

Richard J. Holmstrom,

Manager

 

            TENANT:                                  

BLUE COAT SYSTEMS, INC., a

Delaware corporation

   

Dated:

 

3/8/04

     

By:

  /s/ Robert Verheecke            

Title:

   

Dated:

 

________________

     

By:

               

Title:

   

 

25



--------------------------------------------------------------------------------

EXHIBIT A

 

SITE PLAN

 

[GRAPHIC OF SITE PLAN]

 

525 ALMANOR

 



--------------------------------------------------------------------------------

EXHIBIT B

 

LEASED PREMISES

 

1



--------------------------------------------------------------------------------

[GRAPHIC OF LEASED PREMISES]

 



--------------------------------------------------------------------------------

EXHIBIT C

 

FORM OF ESTOPPEL CERTIFICATE

 

                            , 20    

 

_____________________

_____________________

_____________________

_____________________

 

  Re                                          

 

                        , California

 

Ladies and Gentlemen:

 

Reference is made to that certain Lease, dated as of                    ,
20    , between                     LLC, a California limited liability company
(“Landlord”), and the undersigned (herein referred to as the “Lease”). A copy of
the Lease [and all amendment thereto] is[are] attached hereto as Exhibit A. At
the request of Landlord in connection with [State reasons for request for
estoppel certificate], the undersigned hereby certifies to Landlord and to
[state names of other parties requiring certification (e.g. lender, purchaser,
investor)] (“ Lender” “Purchaser”/ “Investor”) and each of your respective
successors and assigns as follows:

 

1. The undersigned is the tenant under the Lease.

 

2. The Lease is in full force and effect and has not been amended, modified,
supplemented or superseded except as indicated in Exhibit A.

 

3. There is no defense, offset, claim or counterclaim by or in favor of the
undersigned against Landlord under the Lease or against the obligations of the
undersigned under the Lease. The undersigned has no renewal, extension or
expansion option, no right of first offer or right of first refusal and no other
similar right to renew or extend the term of the Lease or expand the property
demised thereunder except as may be expressly set forth in the Lease.

 

4. The undersigned is not aware of any default now existing of the undersigned
or of Landlord under the Lease, nor of any event which with notice or the
passage of time or both would constitute a default of the undersigned or of
Landlord under the Lease.

 

5. The undersigned has not received notice of a prior transfer, assignment,
hypothecation or pledge by Landlord of any of Landlord’s interest in the Lease.

 

6. The monthly rent due under the Lease is $                     and has been
paid through                         , and all additional rent due and payable
under the Lease has been paid through                     .

 

7. The term of the Lease commenced on                        , and expires on
                        , unless sooner terminated pursuant to the provisions of
the Lease. Landlord has performed all work required by the lease for the
undersigned’s initial occupancy of the demised property.

 

8. The undersigned has deposited the sum of $                     with Landlord
as security for the performance of its obligations as tenant under the Lease,
and no portion of such deposit has been applied by Landlord to any obligation
under the Lease.

 

9. There is no free rent period pending, nor is Tenant entitled to any
Landlord’s contribution.

 

The above certifications are made to Landlord and [Lender/ Purchaser/ Investor]
knowing that Landlord and [Lender Purchaser/ Investor] will rely thereon in
[making a loan secured in part by an assignment of the Lease/ accepting an
assignment of the Lease/ investing in Landlord/other],

 

Very truly yours, ___________________________ By:    

Name:

   

Title:

   

 

1